--------------------------------------------------------------------------------

Exhibit 10.1
 
LOAN AND SECURITY AGREEMENT



This LOAN AND SECURITY AGREEMENT dated as of April 20, 2012 (the “Agreement”),
is executed by and between CHROMCRAFT REVINGTON, INC., a Delaware corporation
(the “Borrower”), whose address is 1330 Win Hentschel Boulevard, Suite 250, West
Lafayette, Indiana 47906 and GIBRALTAR BUSINESS CAPITAL, LLC, a Delaware limited
liability company (the “Lender”), whose address is 400 Skokie Boulevard, Suite
375, Northbrook, Illinois 60062.


In consideration of the mutual agreements hereinafter set forth, the Borrower
and the Lender hereby agree as follows:


1.             DEFINITIONS.
 
1.1           Defined Terms.  For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
 
“Account(s)” shall mean all of Borrower’s now existing or hereafter arising or
acquired accounts, accounts receivable, and any other rights to payment, however
created including, without limitation, any right to payment for goods sold or
leased, or for services rendered, whether arising out of the sale of inventory
or otherwise and whether or not it has been earned by performance, and any and
all notes, drafts, acceptances, chattel paper, general intangibles and other
obligations arising out of or representing a right to payment thereunder,
however created.


“Account Debtor” shall mean any person and/or entity obligated on an Account.


“Acquisitions” shall mean any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding partnership interests of a partnership.


“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For the
purpose hereof, the term “control” shall  mean the possession of the power to
direct, or cause the direction of, the management and policies of a Person by
contract or voting of securities or ownership interests.


“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.
 
 
 

--------------------------------------------------------------------------------

 
 
“Borrowing Base Amount” shall mean an amount equal to eighty-five percent (85%)
or such lesser percentage as determined by Lender in its sole discretion, of the
net amount (after deduction of such reserves and allowances as the Lender deems
proper and necessary in its sole discretion) of the Eligible Accounts.


“Borrowing Base Certificate” shall have the meaning set forth in Section 3.1.


“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which Lenders are authorized or required to be closed for the conduct
of commercial Banking business in Chicago, Illinois.


“C/M Fee” shall have the meaning set forth in Section 5.2.


“Capital Expenditures” shall mean expenditures (including Capitalized Lease
Obligations) for the acquisition of fixed assets which are required to be
capitalized under GAAP.


“Capital Lease” shall mean, as to any Person, a lease by such Person, as lessee,
of any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement No. 13 is not then in effect, such statement of GAAP
as may be applicable, recorded as a “capital lease” on the financial statements
of such Person prepared in accordance with GAAP.


“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.


“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.


“Collateral” shall have the meaning set forth in Section 6.1.


“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Borrower and all such obligations and
liabilities of the Borrower incurred pursuant to any agreement, or arrangement
by which the Borrower:  (a) guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including without limitation, any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) guarantees the payment
of dividends or other distributions upon the shares or ownership interest of any
other Person; (c) agrees (whether contingently or otherwise): (i) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any or any property or assets constituting security
therefor, or (ii) to advance or provide funds for the payment or discharge of
any indebtedness, obligation or liability of any other Person (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise),
or to maintain solvency, assets, level of income, working capital or other
financial condition of any other Person, or (iii) to make payment to any other
Person other than for value received; (d) agrees to lease property or to
purchase securities, property or services from a Person with the purpose or
intent of assuring a second Person to whom such first Person is indebted or has
obligations to of the ability of such first Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) agrees otherwise to assure a creditor against loss.  The amount of any
Contingent Liability shall (subject to any limitation set forth herein) be
deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.
 
 
2

--------------------------------------------------------------------------------

 
 
“Default Rate” shall mean a per annum rate of interest equal to the actual
interest rate for the Revolving Loans as set forth in Section 2.1(b) herein plus
five percent (5%).


“Delphi Property” shall mean the real property and improvements thereon commonly
known as 1100 N. Washington, Delphi, Indiana 46923.


“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statement and determined in accordance with GAAP.


“Eligible Accounts” shall mean each Account of the Borrower which meets each of
the following requirements:


(a)           is genuine in all respects and has arisen in the ordinary course
of the Borrower’s business from (i) the sale or lease of Goods by the Borrower,
including C.O.D. sales, which Goods have been completed in accordance with the
Account Debtor’s specifications (if any) and delivered or shipped to and not
rejected by the Account Debtor, and the Borrower has possession of, or has
delivered to the Lender at the Lender’s request, shipping and delivery receipts
evidencing such shipment; or (ii) the performance of services by the Borrower,
which services have been fully performed, acknowledged and accepted by the
Account Debtor;
 
(b)           is subject to a perfected, first priority lien in favor of the
Lender and is not subject to another assignment, claim or lien other than
Permitted Liens;
 
(c)           is evidenced by an invoice delivered to the Account Debtor
thereunder and is due and payable within forty-five (45) days after the date of
the invoice and is not outstanding more than ninety (90) from the date of the
invoice;
 
(d)           it is not an account arising from a “sale on approval”, “sale or
return”, “consignment”, “guaranteed sale” or “bill and hold”, or subject to
another repurchase or return agreement;
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           it has not arisen out of contracts with the United States or any
department, agency or instrumentality thereof unless the Borrower has complied
with the Federal Assignment of Claims Act to the satisfaction of the Lender;
 
(f)           it is not due from an Account Debtor which is the Borrower or a
Subsidiary or a director, officer, employee, agent, parent or Affiliate of the
Borrower;
 
(g)           the Account Debtor with respect thereto is a resident or citizen
of, and is located within the United States;
 
(h)           it does not arise in connection with a sale to an Account Debtor
who is located within a state or other jurisdiction which requires the Borrower,
as a precondition to commencing or maintaining an action in the courts of that
state, either to (i) receive a certificate of authority to do business and be in
good standing in such state, or (ii) file a notice of business activities or
similar report with such state’s taxing authority, unless (A) the Borrower has
taken one of the actions described in clauses (i) or (ii), (B) the failure to
take one of the actions described in either clause (i) or (ii) may be cured
retroactively by the Borrower at its election, or (C) the Borrower has proven to
the reasonable satisfaction of the Lender that it is exempt from any such
requirements under such state’s laws;
 
(i)           it does not arise out of a contract or order which, by its terms,
forbids or makes void or unenforceable the assignment by the Borrower to the
Lender of the Account arising with respect thereto and is not unassignable to
the Lender for any other reason;
 
(j)           it is the valid, legally enforceable and unconditional obligation
of the Account Debtor with respect thereto, and to the extent it is not subject
to the fulfillment of any condition whatsoever or any counterclaim, credit,
trade or volume discount, allowance, discount, rebate or adjustment by the
Account Debtor with respect thereto, or to any claim by such Account Debtor
denying liability thereunder in whole or in part and the Account Debtor has not
refused to accept and/or has not returned or offered to return any of the Goods
or services which are the subject of such Account;
 
(k)           it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
the Borrower or any Subsidiary (or by any agent or custodian of the Borrower or
any Subsidiary) for the account of, or subject to, further and/or future
direction from the Account Debtor with respect thereto;
 
(l)           if the Borrower maintains a credit limit for an Account Debtor,
the aggregate dollar amount of Accounts due from such Account Debtor, including
such Account, does not exceed such credit limit;
 
(m)           if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to the Lender or, in the case of electronic chattel
paper, shall be in the control of the Lender, in each case in a manner
satisfactory to the Lender;
 
 
4

--------------------------------------------------------------------------------

 
 
(n)           there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto, nor has the
Account Debtor suspended business, made a general assignment for the benefit of
creditors or failed to pay its debts generally as they come due, and/or no
condition or event has occurred having a Material Adverse Effect on the Account
Debtor which would require the Accounts of such Account Debtor to be deemed
uncollectible in accordance with GAAP;
 
(o)           it does not arise from pending work in process; and
 
(p)           it is otherwise not unacceptable to the Lender for any other
reason in Lender’s sole discretion exercised in good faith.
 
An Account which is an Eligible Account shall cease to be an Eligible Account
whenever it ceases to meet any one of the foregoing requirements.


If invoices representing twenty-five percent (25%) or more of the unpaid net
amount of all Accounts from any one Account Debtor are unpaid more than ninety
(90) days after the original date of such invoices, then all Accounts relating
to such Account Debtor shall cease to be Eligible Accounts.  Also, no more than
ten percent (10%) of the total Eligible Accounts shall be from any one Account
Debtor or the Affiliate of any one Account Debtor.


“Employee Plan” shall mean any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Borrower
described from time to time in the financial statements of the Borrower and any
pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by the Borrower or to
which the Borrower is a party or may have any liability or by which the Borrower
is bound.


“Environmental Laws” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, Hazardous Materials, employee health and
safety, including, without limitation, CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;
and any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
 
5

--------------------------------------------------------------------------------

 
 
“Event of Default” shall mean any of the events or conditions set forth in
Section 11 hereof.


“GAAP” shall mean generally accepted accounting principles, using the accrual
basis of accounting and consistently applied with prior periods, provided,
however, that GAAP with respect to any interim financial statements or reports
shall be deemed subject to fiscal year-end adjustments and footnotes made in
accordance with GAAP.


“Indebtedness” shall mean, without duplication, (a) all indebtedness (including
principal, interest, fees and charges) of the Borrower for borrowed money or for
the deferred purchase price of property or services, including, without
limitation, the Obligations, (b) the maximum amount available to be drawn under
all letters of credit, Lender’s acceptances and similar obligations issued for
the account of the Borrower and all unpaid drawings in respect of such letters
of credit, Lender’s acceptances and similar obligations, (c) all indebtedness
secured by any Lien on any property owned by the Borrower, whether or not such
Indebtedness has been assumed by the Borrower (provided, however, if the
Borrower has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
fair market value of the property subject to such Lien), (d) the aggregate
amount of all Capitalized Lease Obligations of the Borrower, (e) all Contingent
Indebtedness of the Borrower, whether or not reflected on its balance sheet, and
(f) all monetary obligations of the Borrower under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of the Borrower but which, upon the insolvency or Bankruptcy of the
Borrower, would be characterized as the indebtedness of the Borrower under the
Bankruptcy Code (without regard to accounting treatment).  Notwithstanding the
foregoing, Indebtedness shall not include trade payables and accrued expenses
incurred by the Borrower in accordance with customary practices and in the
ordinary course of business of the Borrower.


“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Lender and any parent corporations, affiliated corporations or subsidiaries
of the Lender, and each of their respective officers, directors, employees,
attorneys and agents, and all of such parties and entities.


“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, patents,
service marks and trademarks, and all registrations and applications for
registration therefor and all licensees thereof, trade names, domain names,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.


“Interest Charges” shall mean, for any period, the sum of:  (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Leased Obligations with respect to that fiscal period
that should be treated as interest in accordance with GAAP.
 
 
6

--------------------------------------------------------------------------------

 
 
“Lender’s Title Insurance Policy” shall mean, with respect to the Delphi
Property and/or the Mississippi Property, an ALTA extended coverage loan title
insurance policy (a) issued by the Title Company, which policy shall name Lender
as the insured party, (b) insuring Lender’s mortgage on the Delphi Property
and/or Lender’s deed of trust on the Mississippi Property, (c) showing no
encumbrances against the Delphi Property and the Mississippi Property other than
Permitted Exceptions, (d) in an amount equal to the Revolving Loan Commitment
and (e) otherwise in form and content satisfactory to Lender.  The Lender’s
Title Insurance Policy shall include such endorsements or affirmative coverages
as Lender shall require in form and substance satisfactory to Lender.


“Liabilities” shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.


“Liberty Mutual Letter of Credit” shall mean the Clean Irrevocable Standby
Letter of Credit No. SB57316 dated November 18, 2011 issued by BMO Harris Bank
N.A. correspondent for First Business Bank for the account of Borrower and for
the benefit of Liberty Mutual Insurance Company in the principal amount of
$390,000.00.


“Lien” shall mean any mortgage, pledge, hypothecation, judgment lien or similar
legal process, title retention lien, or other lien or security interest,
including, without limitation, the interest of a vendor under any conditional
sale or other title retention agreement and the interest of a lessor under a
lease of any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible, by such Person as lessee that is, or should
be, a Capital Lease on the balance sheet of the Borrower prepared in accordance
with GAAP.


“Loan Documents” shall have the meaning set forth in Section 3.1.


“Lockbox Agreement” shall have the meaning set forth in Section 3.1.


“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties,  condition
(financial or otherwise) or results of operations of the Borrower taken as a
whole, (b) an impairment of the ability of the Borrower to perform any of the
material Obligations under any of the Loan Documents, or (c) a material adverse
effect on (i) any substantial portion of the Collateral,  (ii) the legality,
validity, binding effect or enforceability against the Borrower of any of the
Loan Documents, (iii) the perfection or priority of any Lien granted to the
Lender under any Loan Document, or (iv) the rights or remedies of the Lender
under any Loan Document.


“Maturity Date” shall mean April 20, 2014, unless extended pursuant to Section
2.1(d) herein or pursuant to any modification, extension or renewal note
executed by the Borrower and accepted by the Lender in its sole and absolute
discretion in substitution for the Revolving Note.
 
 
7

--------------------------------------------------------------------------------

 
 
“Mississippi Property” shall mean the real property and improvements thereon
commonly known as One Quality Lane, Senatobia, Mississippi 38668 and legally
described on Exhibit “A” attached hereto.


“Net Income” shall mean, with respect to any period, the amount shown opposite
the caption “Net Income” or a similar caption on the financial statements of the
Borrower prepared in accordance with GAAP excluding any items of gain which are
extraordinary items as defined by GAAP including, without limitation, that
portion of Net Income arising out of the sale of assets outside the ordinary
course of business.


“Non-Excluded Taxes” shall have the meaning set forth in Section 2.4(a) hereof.


“Obligations” shall mean the Revolving Loans, as evidenced by the Revolving
Note, all interest accrued thereon, any fees due the Lender hereunder, any
expenses incurred by the Lender hereunder and any and all other liabilities and
obligations of the Borrower to the Lender, howsoever created, arising or
evidenced, and howsoever owned, held or acquired, whether now or hereafter
existing, whether now due or to become due, direct or indirect, absolute or
contingent, and whether several, joint or joint and several including.


“Obligor” shall mean the Borrower, any accommodation endorser, third party
pledgor, or any other party liable with respect to the Obligations.


“Other Taxes”  shall mean any present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
the execution, delivery, enforcement or registration of, or otherwise with
respect to, this Agreement or any of the other Loan Documents.


“Permitted Exceptions” shall mean exceptions to title acceptable to Lender.


“Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges not yet due or which are being contested in good faith by
appropriate proceedings in such a manner as not to make the property
forfeitable; (b) Liens or charges incidental to the conduct of the Borrower’s
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of an advance or credit,
and which do not in the aggregate materially detract from the value of the
property or assets of the Borrower or materially impair the use thereof in the
operation of the Borrower’s business; (c) Liens granted to the Lender hereunder;
(d) Liens constituting purchase money security interests granted for permitted
Capital Expenditures; (e) the cash collateral pledged to First Business Bank to
secure the Liberty Mutual Letter of Credit or pledged to Liberty Mutual
Insurance Company in an amount not to exceed $390,000.00 and (f) Liens in favor
of Great America Leasing Corporation relating to the video and surveillance
system at the Mississippi Property.


“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity.
 
 
8

--------------------------------------------------------------------------------

 
 
“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be as published in The Wall Street Journal’s
“Bonds, Rates and Yields Table”.  If publication of The Wall Street Journal
and/or The Wall Street Journal’s “Bonds, Rates and Yields Table” is
discontinued, the Lender, in its sole discretion, shall designate another daily
financial or governmental publication of national circulation to be used to
determine the Prime Rate.  The Lender shall not be obligated to give notice of
any change in the Prime Rate.


“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances, from time to time made by
the Lender to the Borrower under and pursuant to this Agreement, as set forth in
Section 2.1 of this Agreement.


“Revolving Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment, or (b) the Borrowing Base Amount.


“Revolving Loan Commitment” shall mean FIVE MILLION DOLLARS ($5,000,000.00).


“Revolving Note” shall have the meanings set forth in Section 4.4 hereof.


“Right of First Refusal” shall have the meaning set forth in Section 9.1 hereof.


“Subsidiary” and “Subsidiaries” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which the
Borrower owns directly or indirectly fifty percent (50.00%) or more of (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation, (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity, or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.


“Surveys” shall mean the current title surveys of the Delphi Property and the
Mississippi Property, certified to the Title Company and Lender and their
successors and/or assigns, that (i) are in form and content satisfactory to
Lender; (ii) are prepared by a professional and properly licensed land surveyor
satisfactory to Lender in accordance with the Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys jointly established and adopted by
ALTA, NSPS and ACSM in 2011; (iii) and include the following additional Table A
items: 1, 2, 3, 4, 6(b), 7(a), 8, 9, 10 (only where party-walls are a factor),
11(b), 12, 13, 14, 16, 17, 18, 19, 20 and 21; (iv) reflect the same legal
descriptions contained in the Lender’s Title Insurance Policies; and (v)
contain  certifications in form and substance acceptable to Lender, including a
certification that no portion of the Delphi Property or the Mississippi Property
lies within a flood plain.
 
 
9

--------------------------------------------------------------------------------

 
 
“Title Company” shall mean Chicago Title Insurance Company or another title
company acceptable to Lender.


“UCC” shall mean the applicable Uniform Commercial Code in effect from time to
time.


“Voidable Transfer” shall have the meaning set forth in Section 13.20 herein.


1.2           Accounting Terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP.  Calculations and determinations of
financial and accounting terms used and not otherwise specifically defined
hereunder and the preparation of financial statements to be furnished to the
Lender pursuant hereto shall be made and prepared, both as to classification of
items and as to amount, in accordance with GAAP as used in the preparation of
the financial statements of the Borrower on the date of this Agreement.  If any
changes in accounting principles or practices from those used in the preparation
of the financial statements are hereafter occasioned by the promulgation of
rules, regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Lender hereunder or in the
calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrower will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrower will furnish financial statements in accordance with such changes but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes.  Calculations with respect to financial covenants required to
be stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower’s accountants.
 
1.3           Other Terms Defined in UCC.  All other capitalized words and
phrases used herein and not otherwise specifically defined shall have the
respective meanings assigned to such terms in the UCC, as amended from time to
time, to the extent the same are used or defined therein.
 
1.4           Other Definitional Provisions; Construction.  Whenever the context
so requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
references to Article, Section, Subsection, Annex, Schedule, Exhibit and like
references are references to this Agreement unless otherwise specified.  An
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in accordance with Section 13.3 hereof.  References in this
Agreement to any party shall include such party’s successors and permitted
assigns.  References to any “Section” shall be a reference to such Section of
this Agreement unless otherwise stated.  To the extent any of the provisions of
the other Loan Documents are inconsistent with the terms of this Loan Agreement,
the provisions of this Loan Agreement shall govern.
 
 
10

--------------------------------------------------------------------------------

 
 
2.             COMMITMENT OF THE LENDER.
 
2.1           Revolving Loans.
 
(a)           Revolving Loan Commitment.  Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of the Borrower set forth herein and in the other
Loan Documents, the Lender agrees to make such Revolving Loans at such times as
the Borrower may from time to time request until, but not including, the
Maturity Date, and in such amounts as the Borrower may from time to time
request, provided, however, that the aggregate principal balance of all
Revolving Loans outstanding at any time shall not exceed the Revolving Loan
Availability.  Revolving Loans made by the Lender may be repaid and, subject to
the terms and conditions hereof, borrowed again up to, but not including the
Maturity Date unless the Revolving Loans are otherwise terminated or extended as
provided in this Agreement.
 
(b)           Revolving Loan Interest Payments.  Except as otherwise provided in
this Section 2.1(b), the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at the greater of (i) the Prime Rate plus
three percent (3.0%) or (ii) six and one quarter percent (6.25%) per
annum.  Accrued and unpaid interest on the unpaid principal balance of all
Revolving Loans, outstanding from time to time, shall be due and payable
monthly, in arrears, commencing on May 1, 2012 and continuing on the same day of
each calendar month thereafter, and on the Maturity Date.  From and after
maturity, whether at stated maturity, by acceleration or otherwise, or after the
occurrence of an Event of Default, interest on the outstanding principal balance
of the Revolving Loans, at the option of Lender, may accrue at the Default Rate
and shall be payable upon demand from the Lender.  If Borrower fails to timely
make any monthly payment of interest due hereunder and any fees or expenses due
Lender, Lender may, in its sole discretion, make a Revolving Loan advance in the
amount of such payment, including any applicable late charges, and apply the
proceeds thereof against the applicable interest payment or, fees and
expenses.  Lender will give Borrower notice of any such Revolving Loan advance.
 
(c)           Revolving Loan Principal Payments.  All Revolving Loans hereunder
shall be repaid by the Borrower on the Maturity Date, unless payable sooner
pursuant to the provisions of this Agreement.  In the event the aggregate
outstanding principal balance of all Revolving Loans hereunder exceeds the
Revolving Loan Availability, the Borrower shall, without notice or demand of any
kind, immediately make such repayments of the Revolving Loans or take such other
actions as shall be necessary to eliminate such excess.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Extension of Maturity Date.  Notwithstanding anything to the
contrary or inconsistent contained herein, provided no Event of Default exists,
the original Maturity Date will automatically be extended one time for one (1)
year if neither the Borrower nor the Lender notifies the other party in writing
on or before ninety (90) days prior to the original Maturity Date of its intent
not to so extend the Maturity Date.  If the Maturity Date is extended pursuant
to this Section 2.1(d), Borrower shall pay to Lender a renewal fee in the amount
of FIFTY THOUSAND DOLLARS ($50,000) which shall be due and payable on or before
the original Maturity Date.
 
(e)           Prepayments.  The Obligations may be prepaid in whole or in part
at any time as set forth in the Revolving Note, subject to the prepayment
premium due and owing as set forth in the Revolving Note.
 
2.2           Interest and Fee Computation; Collection of Funds.  Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed.  Lender shall be entitled to charge Borrower for three Business
Days of “clearance” at the rate then applicable under Section 2.1(b) on all
collections that are received by Borrower and forwarded to Lender
hereunder.  This across-the-board three (3) Business Day clearance charge on all
collections of Borrower is acknowledged by the parties to constitute an integral
aspect of the pricing of the financing of Borrower; the effect of such clearance
charge being the equivalent of charging interest on such collections through the
period ending three (3) Business Days after the receipt thereof.  If any payment
to be made by the Borrower hereunder or under the Revolving Note shall become
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.  Notwithstanding anything to
the contrary contained herein, the final payment due under the Revolving Loans
must be made by wire transfer or other immediately available funds.  All
payments made by the Borrower hereunder or under any of the Loan Documents shall
be made without setoff, counterclaim or other defense.
 
2.3           Late Charge.  If any payment of interest or principal due
hereunder is not made within five (5) days after such payment is due in
accordance with the terms hereof, then, in addition to the payment of the amount
so due, the Borrower shall pay to the Lender a “late charge” of five cents for
each whole dollar so overdue to defray part of the cost of collection and
handling such late payment.  The Borrower agrees that the damages to be
sustained by the Lender for the detriment caused by any late payment are
extremely difficult and impractical to ascertain, and that the amount of five
cents for each one dollar due is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty.
 
2.4           Taxes.
 
(a)           All payments made by the Borrower under this Agreement or under
any of the Loan Documents shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
governmental authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) now or hereinafter imposed on the Lender as a
result of a present or former connection between the Lender and the jurisdiction
of the governmental authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Lender having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (collectively, “Non-Excluded Taxes”) or Other
Taxes are required to be withheld from any amounts payable to the Lender
hereunder, the amounts so payable to the Lender shall be increased to the extent
necessary to yield to the Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to the
Lender with respect to any Non-Excluded Taxes that are attributable to the
Lender’s failure to comply with the requirements of subsection 2.4(c).
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           The Borrower shall pay any Other Taxes to the relevant
governmental authority in accordance with applicable law.
 
(c)           At the request of the Borrower and at the Borrower’s sole cost,
the Lender shall take reasonable steps to (i) contest its liability for any
Non-Excluded Taxes or Other Taxes that have not been paid, or (ii) seek a refund
of any Non-Excluded Taxes or Other Taxes that have been paid.
 
(d)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Lender a certified copy of an original official receipt received by the Borrower
showing payment thereof.  If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Lender the required receipts or other required documentary evidence or if
any governmental authority seeks to collect a Non-Excluded Tax or Other Tax
directly from the Lender for any other reason, the Borrower shall indemnify the
Lender on an after-tax basis for any incremental taxes, interest or penalties
that may become payable by the Lender.
 
(e)           The agreements in this Section shall survive the satisfaction and
payment of the Obligations and the termination of this Agreement.
 
2.5           Use of Proceeds.  Borrower shall use the proceeds of the Revolving
Loans (i) to pay the existing Liabilities owed to First Business Bank; (ii) to
pay the Closing Fee due Lender pursuant to Section 3.6 herein, (ii) to pay any
other out-of-pocket costs, fees and expenses incurred by Borrower in connection
with the Revolving Loans; and (iii) for general working capital needs.
 
2.6           All Revolving Loans to Constitute Single Obligation.  The
Revolving Loans shall constitute one general obligation of the Borrower, and
shall be secured by Lender’s priority security interest in and Lien upon all of
the Collateral and by all other security interests, Liens, claims and
encumbrances heretofore, now or at any time or times hereafter granted by the
Borrower to Lender.
 
 
13

--------------------------------------------------------------------------------

 
 
2.7           Revolving Loans to Pay Interest and Other Fees and
Expenses.  Lender may, at any time in its sole discretion, make a Revolving Loan
advance in the amount of any monthly payment of interest due under the Note, the
C/M fee and any other fees, costs and expenses due and owing Lender under this
Agreement or any of the Loan Documents, and apply the proceeds thereof against
the applicable interest payment, fees, charges or expenses.
 
3.             CONDITIONS OF BORROWING.
 
Notwithstanding any other provision of this Agreement, the Lender shall not be
required to disburse or make all or any portion of the Revolving Loans unless
the following conditions shall have been satisfied.
 
3.1           Loan Documents.  The Borrower shall have executed and delivered,
or caused to be executed and delivered to the Lender the following loan
documents (together with any amendments, restatements, or replacements therefor
and any other document executed and delivered to the Lender in connection with
the Revolving Loans being collectively referred to herein as the “Loan
Documents”), all of which must be satisfactory to the Lender and the Lender’s
counsel in form, substance and execution:
 
(a)           Loan Agreement.  Two copies of this Agreement duly executed by the
Borrower.
 
(b)           Revolving Note.  A Revolving Note duly executed by the Borrower,
in the form prepared by and acceptable to Lender.
 
(c)           Mortgage - Delphi Property.  A Mortgage duly executed by Borrower
in a form prepared by and acceptable to Lender granting to Lender a first
mortgage lien on the Delphi Property.
 
(d)           Assignment of Rents and Leases.  Assignments of Rents and Leases
duly executed by Borrower in a form prepared by and acceptable to Lender
granting to Lender a first lien on the leases and rents at the Delphi Property.
 
(e)           Environmental Indemnity Agreement.  An Environmental Indemnity
Agreement duly executed by Borrower in a form prepared by and acceptable to
Lender.
 
(f)           Landlord Waiver(s).  Landlord Waiver(s) dated as of the date of
this Agreement, from any third party owner of any real estate whereon any
Collateral is stored or otherwise located, in the form prepared by and
applicable to Lender.
 
(g)           Borrowing Base Certificate.  A Borrowing Base Certificate in the
form attached hereto as Exhibit “B” (a “Borrowing Base Certificate”), certified
as accurate by the Borrower and acceptable to the Lender in its sole discretion.
 
(h)           Search Results; Lien Terminations.  Copies of UCC search reports
dated such a date as is acceptable to the Lender, listing all effective
financing statements which name the Borrower, under its present names and any
previous names, as debtors, together with (i) copies of such financing
statements, (ii) payoff letters for all existing Indebtedness to be repaid with
the Revolving Loans, specifying the amount required to be repaid to obtain
appropriate termination and release statements and documents with respect to all
agreements relating thereto and all Liens granted in connection therewith,
(other than Permitted Liens), and (iii) such other UCC termination statements as
the Lender may reasonably request.
 
 
14

--------------------------------------------------------------------------------

 
 
(i)           Organizational and Authorization Document.  Copies of (i) the
Certificate of Incorporation and By-Laws of the Borrower; (ii) resolutions of
the directors of the Borrower, as required, approving and authorizing Borrower’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) signature and incumbency
certificates of the officers of the Borrower, each of which the Borrower hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that the Lender may conclusively rely on each
such document and certificate until formally advised by the Borrower of any
changes therein; and (iv) good standing certificates in the state of formation
of the Borrower and in each other state requested by the Lender.
 
(j)           Insurance.  Evidence satisfactory to the Lender of the existence
of insurance required to be maintained pursuant to Section 9.4, together with
evidence that the Lender has been named as a lender’s loss payee on all related
insurance policies.
 
(k)           Lockbox Agreement.  The Deposit Account Control Agreements duly
executed by the Borrower, the Lender and the depositor’s bank (collectively, the
“Lockbox Agreement”) in the form prepared by and acceptable to the Lender.
 
(l)           Additional Documents.  Such other certificates, financial
statements, schedules, resolutions, opinions of counsel, notes and other
documents which are provided for hereunder or which the Lender shall reasonably
require.
 
3.2           Event of Default.  No Event of Default, or event which, with
notice or lapse of time, or both would constitute an Event of Default, shall
have occurred and be continuing.
 
3.3           Adverse Changes.  No Material Adverse Effect in the financial
condition or affairs of the Borrower, as determined in the Lender’s sole and
complete discretion, shall have occurred.
 
3.4           Litigation.  No litigation or governmental proceeding shall have
been instituted against the Borrower or any Affiliate, which in the discretion
of the Lender materially adversely affects the financial condition or continued
operation of the Borrower.
 
3.5           Representations and Warranties.  All representations and
warranties of the Borrower contained herein or in any Loan Document shall be
true and correct as of the date of any Revolving Loan as though made on such
date, except to the extent such representation or warranty expressly relates to
an earlier date.
 
3.6           Closing Fee.  Borrower shall pay to Lender a non-refundable
closing fee for the Loan in the amount of FIFTY THOUSAND DOLLARS ($50,000.00)
payable on or before the execution of this Agreement by the Lender (“Closing
Fee”).  The Closing Fee shall be deemed fully earned on the date of the initial
Revolving Loan. The Closing Fee shall not be refundable for any reason.
 
 
15

--------------------------------------------------------------------------------

 
 
3.7           Field Examination.  The Lender shall have received and approved a
field examination for Borrower satisfactory to Lender.
 
4.             REVOLVING NOTE EVIDENCING REVOLVING LOANS.
 
The Revolving Loans shall be evidenced by a single Revolving Note (together with
any and all renewal, extension, modification or replacement notes executed by
the Borrower and delivered to the Lender and given in substitution therefor, the
“Revolving Note”) in a form acceptable to Lender, duly executed by the Borrower
and payable to the order of the Lender.  At the time of the initial disbursement
of a Revolving Loan and at each time an additional Revolving Loan shall be
requested hereunder or a repayment made in whole or in part thereon, an
appropriate notation thereof shall be made on the books and records of the
Lender.  All amounts recorded shall be, absent demonstrable error, conclusive
and binding evidence of (i) the principal amount of the Revolving Loans advanced
hereunder, (ii) any unpaid interest owing on the Revolving Loans, and (iii) all
amounts repaid on the Revolving Loans.  The failure to record any such amount or
any error in recording such amounts shall not, however, limit or otherwise
affect the obligations of the Borrower under the Revolving Note to repay the
principal amount of the Revolving Loans, together with all interest accruing
thereon.


5.             MANNER OF BORROWING; COLLATERAL/MANAGEMENT FEE.
 
5.1           Borrowing Procedures.  Each of the Revolving Loans shall be made
available to the Borrower upon its request, from any Person whose authority to
so act has not been revoked by the Borrower in writing previously received by
the Lender.  A request for a Revolving Loan must be received by no later than
11:00 a.m. Chicago, Illinois time, on the day it is to be funded.  The proceeds
of each Revolving Loan shall be made available at the office of the Lender by
credit to the account of the Borrower or by other means requested by the
Borrower and acceptable to the Lender.  The Lender is authorized to rely on any
written, verbal, electronic, telephonic or telecopy loan requests which the
Lender believes in its good faith judgment to emanate from a properly authorized
representative of the Borrower, whether or not that is in fact the case.  The
Borrower does hereby irrevocably confirm, ratify and approve all such advances
by the Lender and does hereby indemnify the Lender against losses and expenses
(including court costs, attorneys’ and paralegals’ fees) and shall hold the
Lender harmless with respect thereto.
 
5.2           Collateral/Management Fee.  The Borrower agrees to pay to Lender a
monthly collateral/management fee in the amount of TEN THOUSAND DOLLARS
($10,000.00) (“C/M Fee”).  The C/M Fee shall be due and payable on the first
(1st) day of each month during the term of the Revolving Loans.
 
6.             SECURITY FOR THE OBLIGATIONS.
 
6.1           Security for Obligations.  As security for the payment of the
Obligations, the Borrower does hereby pledge, assign, transfer and deliver to
the Lender and does hereby grant to the Lender a continuing and unconditional
first priority security interest in and to any and all property of the Borrower
(other than real estate owned by Borrower) of any kind or description, tangible
or intangible, wheresoever located and whether now existing or hereafter arising
or acquired, including, but not limited to, the following (all of which
property, along with the products and proceeds therefrom, are individually and
collectively referred to as the “Collateral”):
 
 
16

--------------------------------------------------------------------------------

 
 
(a)           all property of, or for the account of, the Borrower now or
hereafter coming into the possession, control or custody of, or in transit to,
the Lender or any agent or bailee for the Lender or any parent, affiliate or
subsidiary of the Lender or any participant with the Lender in the Revolving
Loans (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise), including all earnings, dividends, interest, or
other rights in connection therewith and the products and proceeds therefrom,
including the proceeds of insurance thereon; and
 
(b)           the additional property of the Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions for, and replacements,
products and proceeds therefrom, and all of the Borrower’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of the Borrower’s right, title and interest in and
to all computer software required to utilize, create, maintain and process any
such records or data on electronic media, identified and set forth as follows:
 
(i)           All Accounts and all Goods whose sale, lease or other disposition
by the Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, the Borrower, or rejected or refused by an
Account Debtor;
 
(ii)           All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;
 
(iii)           All Goods (other than Inventory), including, without limitation,
embedded software, Equipment, vehicles, furniture and Fixtures;
 
(iv)           All Software and computer programs;
 
(v)           All Capital Securities, Investment Property, Financial Assets and
Deposit Accounts;
 
(vi)           All Chattel Paper, Electronic Chattel Paper, Instruments,
Documents, Letter of Credit Rights, all proceeds of letters of credit,
Healthcare Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles; and
 
(vii)           Proceeds (whether Cash Proceeds or Non-Cash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property including unearned
premiums, and of eminent domain or condemnation awards.
 
 
17

--------------------------------------------------------------------------------

 
 
6.2           Lockbox Arrangement/Control Agreements.  The Borrower shall direct
all of its Account Debtors to make all payments on the Accounts directly to a
post office box (the “Lockbox”) designated by, and under the exclusive control
of, the Lender.  Pursuant to the Lockbox Agreement, the Borrower shall establish
the Lockbox and an account (the “Lockbox Account”) in the Lender’s name or in
Lender’s control into which all payments received in the Lockbox shall be
deposited, and into which the Borrower will immediately deposit all payments
made for Inventory sold by the Borrower or the performance of services by the
Borrower, and received by the Borrower in the identical form in which such
payments were made, whether by cash or check.  If the Borrower, an Affiliate, a
Subsidiary or any director, shareholder, officer, employee, agent or the
Borrower or any Affiliate, Subsidiary, or any other Person acting for or in
concert with the Borrower shall receive any monies, checks, notes, drafts or
other payments relating to or as proceeds of Accounts or other Collateral, the
Borrower and each such Person shall receive all such items in trust for, and as
the sole and exclusive property of, the Lender and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to the
Lockbox Account.  The Borrower agrees that all payments made to such Lockbox and
Lockbox Account or otherwise received by the Lender, whether in respect of the
Accounts or as proceeds of other Collateral or otherwise, will be applied on
account of the Revolving Loans in accordance with Section 12.8 of this
Agreement.  Further, all other bank accounts of Borrower shall be subject to
Control Agreements by and among Borrower, the applicable depository institution
and Lender upon terms satisfactory to Lender (“Control Agreements”).  The
Borrower shall direct any applicable financial institution to provide Lender
with any information regarding the Lockbox Account or any other bank account
subject to a Control Agreement as Lender shall request.  The Borrower agrees to
pay all fees, costs and expenses which the Lender incurs in connection with
opening and maintaining the Lockbox, Lockbox Account, the Control Agreements,
and depositing for collection by the Lender any check or other item of payment
received by the Lender on account of the Obligations. All of such fees, costs
and expenses shall constitute Obligations hereunder, shall be payable to the
Lender by the Borrower upon demand, and if not paid by Borrower within five (5)
days following such demand, shall bear interest at the Default Rate from the
date incurred by the Lender.  All checks, drafts, instruments and other items of
payment or proceeds of Collateral shall be endorsed by the Borrower to the
Lender, and, if that endorsement of any such item shall not be made for any
reason, the Lender is hereby irrevocably authorized to endorse the same on the
Borrower’s behalf.  For the purpose of this section, the Borrower irrevocably
hereby makes, constitutes and appoints the Lender (and all Persons designated by
the Lender for that purpose) as the Borrower’s true and lawful attorney and
agent-in-fact (i) to endorse the Borrower’s name upon such items of payment
and/or proceeds of Collateral and upon any Chattel Paper, document, instrument,
invoice or similar document or agreement relating to any Account of the Borrower
or goods pertaining thereto; (ii) to take control in any manner of any item of
payment or proceeds thereof; and (iii) to have access to any lock box or postal
box into which any of the Borrower’s mail is deposited, and open and process all
mail addressed to the Borrower and deposited therein.
 
6.3           Mississippi Property.  Within 180 days from the date of this
Agreement, as additional security for the payment of the Obligations, Borrower
shall execute and deliver to Lender a (i) Deed of Trust in a form prepared by
and acceptable to Lender granting to Lender a first lien on the Mississippi
Property including an assignment of any remaining Leased Mississippi Premises
and (ii) an Assignment of Rents and Leases in a form prepared by and acceptable
to Lender granting to Lender a first lien on the Leases and Rents at the
Mississippi Property.  If Borrower subsequently obtains fee title to any
additional portion of the Leased Mississippi Premises, the Parties shall amend
the Deed of Trust to reflect such ownership.  In addition, concurrently with the
foregoing documents, Borrower shall deliver to Lender a commitment for a
Lender’s Title Insurance Policy with respect to the Mississippi Property showing
no encumbrances against the Mississippi Property other than Permitted
Exceptions.  Lender reserves the right to obtain, at Borrower’s cost, a Lender’s
Title Insurance Policy with respect to the Mississippi Property.  Borrower’s
failure to satisfy any of the terms and provisions of this Section 6.3 shall
constitute an automatic Event of Default (without any further notice, grace or
cure period).
 
 
18

--------------------------------------------------------------------------------

 
 
6.4           Possession and Transfer of Collateral.  Subject to Section 6.2
herein, unless an Event of Default exists hereunder, the Borrower shall be
entitled to possession and use of the Collateral.  The cancellation or surrender
of the Revolving Note, upon payment or otherwise, shall not affect the rights of
the Lender under this Agreement with respect to any other of the Obligations
then outstanding.  The Borrower shall not sell, assign (by operation of law or
otherwise), license, lease or otherwise dispose of, or grant any option with
respect to any of the Collateral, except that the Borrower may sell Inventory,
collect Accounts and dispose of obsolete Equipment in the ordinary course of
business.
 
6.5           Financing Statements.  The Borrower shall, at the Lender’s
request, at any time and from time to time, execute and deliver to the Lender
such financing statements, amendments and other documents and do such acts as
the Lender deems necessary in order to establish and maintain valid, attached
and perfected first security interests in the Collateral in favor of the Lender,
free and clear of all Liens and claims and rights of third parties whatsoever,
except Permitted Liens.  The Borrower hereby irrevocably authorizes the Lender
at any time, and from time to time, to file with such jurisdictions as Lender
deems necessary any initial financing statements and amendments thereto without
the signature of Borrower that (a) indicate the Collateral (i) is comprised of
all assets of the Borrower or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the jurisdiction wherein such financing
statement or amendment is filed, or (ii) as being of an equal or lesser scope or
within greater detail as the granting of the security interest set forth herein,
and (b) contain any other information required by Section 5 of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the Borrower is an
organization, the type of organization and any organization identification
number issued to the Borrower.  The Borrower agrees to furnish any such
information to the Lender promptly upon request.  The Borrower further ratifies
and affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Lender in any jurisdiction prior to the date
of this Agreement.  In addition, Borrower shall make appropriate entries on its
books and records disclosing the Lender’s security interests in the Collateral.
 
6.6           Additional Collateral.  The Borrower shall deliver to the Lender
immediately upon its demand, such other collateral as the Lender  may from time
to time reasonably request should the value of the Collateral, in the Lender’s
sole but commercially reasonable discretion, decline, deteriorate, depreciate or
become impaired, and does hereby grant to the Lender a continuing security
interest in such other collateral, which, when pledged, assigned and transferred
to the Lender shall be and come part of the Collateral.  The Lender’s security
interests in each of the foregoing Collateral shall be valid, complete and
perfected whether or not covered by a specific assignment.
 
 
19

--------------------------------------------------------------------------------

 
 
6.7           Preservation of the Collateral.  The Lender may, but is not
required to, take such action from time to time as the Lender deems appropriate
to maintain or protect the Collateral. The Lender shall have exercised
reasonable care in the custody and preservation of the Collateral if the Lender
takes such action as the Borrower shall reasonably request in writing which is
not inconsistent with the Lender’s status as a secured party, but the failure of
the Lender to comply with any such request shall not be deemed a failure to
exercise reasonable care; provided, however, the Lender’s responsibility for the
safekeeping of the Collateral shall (a) be deemed reasonable if such Collateral
is accorded treatment substantially equal to that which the Lender accords its
own property, and (b) not extend to matters beyond the reasonable control of the
Lender, including, without limitation, acts of God, war, insurrection, riot or
governmental actions.  In addition, any failure of the Lender to preserve or
protect any rights with respect to the Collateral against claims of prior or
third parties, or to do any act with respect to preservation of the Collateral,
not so requested by the Borrower, shall not be deemed a failure to exercise
reasonable care in the custody or preservation of the Collateral.  The Borrower
shall have the sole responsibility for taking such action as may be necessary,
from time to time, to preserve all rights of the Borrower and the Lender in the
Collateral against prior or third parties.  Without limiting the generality of
the foregoing, where Collateral consists in whole or in part of securities, the
Borrower represents to, and covenants with, the Lender that the Borrower has
made arrangements for keeping informed of changes or potential changes affecting
the securities (including, but not limited to, rights to convert or subscribe,
payment of dividends, reorganization or other exchanges, tender offers and
voting rights), and the Borrower agrees that the Lender shall have no
responsibility or liability for informing the Borrower of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.
 
6.8           Other Actions as to any and all Collateral. The Borrower further
agrees to take any other action reasonably requested by the Lender to ensure the
attachment, perfection and first priority of, and the ability of the Lender to
enforce, the Lender’s security interest in any and all of the Collateral
including, without limitation, (a) causing the Lender’s name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of the Lender
to enforce, the Lender’s security interest in such Collateral, (b) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Lender to enforce, the
Lender’s security interest in such Collateral, (c) obtaining governmental and
other third party consents and approvals, including without limitation any
consent of any licensor, lessor or other Person obligated on Collateral, (d)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Lender, and (e) taking all actions required by the UCC in
effect from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction.  The
Borrower further agrees to indemnify and hold the Lender harmless against claims
of any Persons not a party to this Agreement concerning disputes arising over
the Collateral.
 
 
20

--------------------------------------------------------------------------------

 
 
6.9           Collateral in the Possession of a Warehouseman or Bailee.  If any
of the Collateral at any time is in the possession of a warehouseman or bailee,
the Borrower shall promptly notify the Lender thereof, and if requested by the
Lender, shall promptly obtain an acknowledgement from the warehouseman or
bailee, in form and substance satisfactory to the Lender, that the warehouseman
or bailee holds such Collateral for the benefit of the Lender, as secured party,
and shall act upon the instructions of the Lender, without the further consent
of the Borrower.
 
6.10          Letter-of-Credit Rights.  If the Borrower at any time is a
beneficiary under a letter of credit now or hereafter issued in favor of the
Borrower, the Borrower shall promptly notify the Lender thereof and, at the
request and option of the Lender, the Borrower shall, pursuant to an agreement
in form and substance satisfactory to the Lender, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Lender of the proceeds of any drawing under the letter of credit, or (ii)
arrange for the Lender to become the transferee beneficiary of the letter of
credit, with the Lender agreeing, in each case, that the proceeds of any drawing
under the letter to credit are to be applied as provided in this Agreement.
 
6.11          Commercial Tort Claims.  If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall immediately notify the
Lender in writing signed by the Borrower of the details thereof and grant to the
Lender in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement in each case in form and substance
satisfactory to the Lender, and shall execute any amendments thereto deemed
reasonably necessary by the Lender to perfect its security interest in such
Commercial Tort Claim.
 
6.12          Electronic Chattel Paper and Transferable Records.  If the
Borrower at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record”, as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, the Borrower shall promptly notify the Lender thereof
and, at the request of the Lender, shall take such action as the Lender may
reasonably request to vest in the Lender control under Section 9-105 of the UCC
of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.  The Lender agrees with the
Borrower that the Lender will arrange, pursuant to procedures satisfactory to
the Lender and so long as such procedures will not result in the Lender’s loss
of such control under Section 9-105 of the UCC, for the Borrower to make
alterations to the electronic chattel paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to make
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Borrower
with respect to such electronic chattel paper or transferable record.
 
 
21

--------------------------------------------------------------------------------

 
 
6.13          Verification of Accounts.  Any of the Lender’s officers, employees
or agents shall have the right, at any time or times hereafter, in the Lender’s
name or in the name of a nominee of the Lender, to verify the validity, amount
or any other matter relating to any Accounts by mail, telephone, facsimile or
otherwise and to sign Borrower’s name on any verification of Accounts and
notices thereof to Account Debtors.
 
6.14          Account Covenants.  Unless the Lender notifies Borrower in writing
that Lender suspends any one or more of the following requirements,  Borrower
shall (a) promptly upon Borrower’s learning thereof, inform the Lender, in
writing, of any material delay in Borrower’s performance of any of its
obligations to any Account Debtor and of any assertion of any material claims,
offsets or counterclaims by any Account Debtor and of any allowances, credits
and/or other monies granted by Borrower to any Account Debtor outside of the
ordinary course of Borrower’s business, and (b) not permit or agree to any
compromise or settlement with respect to Accounts which constitute, in the
aggregate, more than five percent (5%) of all Accounts then owing to Borrower.
 
6.15          Right to Notify Account Debtors.  The Lender shall have the right,
now and at any time or times hereafter, at its option, without notice thereof to
Borrower (a) to notify any or all Account Debtors that the Accounts have been
assigned to Lender and the Lender has a security interest therein; (b) to direct
such Account Debtors to make all payments due from them to Borrower upon the
Accounts directly to the Lender; and (c) from and after the occurrence of any
Event of Default, without notice to Borrower, to enforce payment of and collect,
by legal proceedings or otherwise, the Accounts in the name of the Lender and
Borrower.
 
6.16          Power of Attorney.  Borrower, irrevocably, hereby designates,
makes, constitutes and appoints the Lender (and all Persons designated by the
Lender) as Borrower’s true and lawful attorney (and agent-in-fact),with power,
upon the occurrence of an Event of Default, without notice to Borrower and in
Borrower’s or the Lender’s name (a) to demand payment of Accounts; (b) to
enforce payment of the Accounts by legal proceedings or otherwise; (c) to
exercise all of Borrower’s rights and remedies with respect to the collection of
the Accounts; (d) to settle, adjust, compromise, discharge, release, extend or
renew the Accounts; (e) to settle, adjust or compromise any legal proceedings
brought to collect the Accounts; (f) to sell or assign the Accounts upon such
terms, for such amounts and at such time or times as Lender deems advisable; (g)
to prepare, file and sign Borrower’s name on any notice of lien, assignment or
satisfaction of lien or similar document in connection with the Accounts; or (h)
to prepare, file and sign Borrower’s name on any proof of claim in Bankruptcy or
similar document against any Account Debtor.
 
7.             REPRESENTATIONS AND WARRANTIES.
 
To induce the Lender to make the Revolving Loans, the Borrower makes the
following representations and warranties to the Lender, each of which shall be
true and correct as of the date of the execution and delivery of this Agreement,
and which shall survive the execution and delivery of this Agreement:
 
7.1           Borrower Organization and Name.  The Borrower is a corporation
duly organized, existing and in good standing under the laws of the State of
Delaware, with full and adequate power to carry on and conduct its business as
presently conducted.  The Borrower’s state issued organizational identification
number is 2287400.  The Borrower is duly licensed or qualified in the states of
Indiana and Mississippi and all foreign jurisdictions wherein the nature of its
activities require such qualification or licensing.  The exact legal name of the
Borrower is as set forth in the first paragraph of this Agreement, and the
Borrower currently does not conduct business under any other name or trade name
except for “Chromcraft”, “Cochrane”, “Peters-Revington”, “CR Kids & Beyond”,
“Executive Office Concepts”, and “Southern Living.”
 
 
22

--------------------------------------------------------------------------------

 
 
7.2           Authorization; Validity.  The Borrower has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents.  The execution and
delivery of this Agreement and the Loan Documents to which the Borrower is a
party will not, nor will the observance or performance of any of the matters and
things herein or therein set forth, violate or contravene any provision of law
or of the Certificate of Incorporation of the Borrower.  All necessary and
appropriate action has been taken on the part of the Borrower to authorize the
execution and delivery of this Agreement and the Loan Documents to which the
Borrower is a party.  This Agreement and the Loan Documents to which the
Borrower is a party are valid and binding agreements and contracts of the
Borrower in accordance with their respective terms, subject to Bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.
 
7.3           Consent; Absence of Breach.  The execution, delivery and
performance of this Agreement, the other Loan Documents to which the Borrower is
a party and any other documents or instruments to be executed and delivered by
the Borrower in connection with the Revolving Loans, and the borrowings by the
Borrower hereunder, do not and will not (a) require any consent, approval,
authorization of, or filings with, notice to or other act by or in respect of,
any governmental authority or any other Person (other than any consent or
approval which has been obtained and is in full force and effect); (b) conflict
with (i) any provision of law or any applicable regulation, order, writ,
injunction or decree of any court or governmental authority, (ii) the
certificate of formation of the Borrower, or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon the Borrower or any of its properties or assets; or (c) require,
or result in, the creation or imposition of any Lien on any asset of Borrower,
other than Liens in favor of the Lender created pursuant to this Agreement and
Permitted Liens.
 
7.4           Ownership of Properties; Liens.  The Borrower is the sole owner of
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights), free and clear of all Liens, charges and claims (including, to
the knowledge of Borrower, infringement claims with respect to patents,
trademarks, service marks, copyrights and the like), other than Permitted Liens.
 
7.5           Equity Ownership.  All issued and outstanding Capital Securities
of the Borrower are duly authorized and validly issued, fully paid and
non-assessable, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.  As of
the date hereof, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Securities of the Borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
7.6           Intellectual Property.  The Borrower owns and possesses or has a
license or other right to use all Intellectual Property, as are necessary for
the conduct of the businesses of the Borrower, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect upon the Borrower, and no material claim has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property by
Borrower or the validity or effectiveness of any Intellectual Property used by
Borrower nor does the Borrower know of any valid basis for any such claim.
 
7.7           Litigation and Contingent Liabilities.  There is no litigation,
arbitration proceeding, demand, charge, claim, petition or governmental
investigation or proceeding pending, or to the knowledge of the Borrower,
threatened in writing, against the Borrower, which, if adversely determined,
may, in the judgment of Lender, be expected to have a Material Adverse Effect
upon the Borrower.  The Borrower has no material guarantee obligations,
contingent liabilities, liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not properly reflected or adequately reserved for in
accordance with GAAP in the most recent financial statements delivered pursuant
to the terms hereof or properly reflected or adequately reserved for in
accordance with GAAP in the most recent quarterly financial statements delivered
pursuant to the terms hereof.
 
7.8           Intentionally Deleted.
 
7.9           Financial Statements.  All financial statements submitted to the
Lender have been prepared in accordance with GAAP on a basis, except as
otherwise noted therein, consistent with the previous fiscal year and truly and
accurately reflect, in all material respects, the financial condition of the
Borrower and the results of the operations for the Borrower as of such date and
for the periods indicated. Since the date of the most recent financial statement
submitted by the Borrower to the Lender, there has been no material adverse
change in the financial condition or in the assets or liabilities of the
Borrower.
 
7.10          Event of Default.  No Event of Default has occurred and is
continuing, and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under this Agreement or any of the Loan Documents and the Borrower is not in
default (without regard to grace or cure periods) under any contract or
agreement to which it is a party, the effect of which default, in the
commercially reasonable judgment of Lender, has or would reasonably be expected
to have a Material Adverse Effect on the performance by the Borrower of its
obligations pursuant to and as contemplated by the terms and provisions of this
Agreement.
 
7.11          Solvency, etc.  As of the date hereof, and immediately prior to
and after giving effect to the issuance of each Revolving Loan hereunder and the
use of the proceeds thereof, (a) the fair value of the Borrower’s assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
as required under the Section 548 of the Bankruptcy Code, (b) the present fair
saleable value of the Borrower’s assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) the Borrower is able to realize upon its assets and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) the Borrower
does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
(e) the Borrower is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.
 
 
24

--------------------------------------------------------------------------------

 
 
7.12          ERISA Obligations.  All Employee Plans of the Borrower meet the
minimum funding standards of Section 302 of ERISA where applicable and each such
Employee Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.  No withdrawal liability has
been incurred under any such Employee Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Plans, unless approved by the appropriate
governmental agencies.  The Borrower has promptly paid and discharged all
obligations and liabilities that have become due arising under the Employee
Retirement Income Security Act of 1974 (“ERISA”) of a character which if unpaid
or unperformed may, in the judgment of Lender, result in the imposition of a
Lien against any of its properties or assets.
 
7.13          Labor Relations.  Except as could not reasonably be expected to
have a Material Adverse Effect, (i) there are no strikes, lockouts or other
labor disputes against the Borrower or, to the knowledge of the Borrower,
threatened, (ii) hours worked by and payment made to employees of the Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable law, and (iii) no unfair labor practice complaint is pending against
the Borrower or, to the knowledge of the Borrower, threatened before any
governmental authority.
 
7.14          Security Interest.  This Agreement creates a valid security
interest in favor of the Lender in the Collateral and, when properly perfected
by filing in the appropriate jurisdictions, or by possession or Control of such
Collateral by the Lender or delivery of such Collateral to the Lender, shall
constitute a valid, perfected, first-priority security interest in such
Collateral.
 
7.15          Taxes.  The Borrower has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, governmental
charges and assessments due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books and the contesting of such payment does
not create a Lien on the Collateral which is not a Permitted Lien.  There is no
controversy or objection pending in respect of any tax returns of the
Borrower.  The Borrower has made adequate reserves on its books and records in
accordance with GAAP for all taxes that have accrued but which are not yet due
and payable.
 
7.16          Adverse Circumstances.  No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding (or
threatened litigation or proceeding or basis therefor) exists which (a) could
adversely affect the validity or priority of the Liens granted to the Lender
under the Loan Documents, (b) could materially adversely affect the ability of
the Borrower to perform its obligations under the Loan Documents, (c) would
constitute an Event of Default under any of the Loan Documents, or (d) would
constitute such an Event of Default with the giving of notice or lapse of time
or both.
 
 
25

--------------------------------------------------------------------------------

 
 
7.17          Lending Relationship.  The Borrower acknowledges and agrees that
the relationship hereby created with the Lender is and has been conducted on an
open and arm’s length basis in which no fiduciary relationship exists and that
the Borrower has not relied and is not relying on any such fiduciary
relationship in executing this Agreement and in consummating the Revolving
Loans.  The Lender represents that it will receive the Revolving Note payable to
its order as evidence of a Lender loan.
 
7.18          Business Loan.  The Revolving Loans, including interest rate, fees
and charges as contemplated hereby, (i) are business loans within the purview of
815 ILCS 205/4(1)(c), as amended from time to time, (ii) are exempted
transactions under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended
from time to time, and (iii) do not, and when disbursed shall not, violate the
provisions of the Illinois usury laws, any consumer credit laws or the usury
laws of any state which may have jurisdiction over this transaction, the
Borrower or any property securing the Revolving Loans.
 
7.19          Compliance with Regulation U.  No portion of the proceeds of the
Revolving Loans shall be used by the Borrower, or any affiliates of the
Borrower, either directly or indirectly, for the purpose of purchasing or
carrying any margin stock, within the meaning of Regulation U as adopted by the
Board of Governors of the Federal Reserve System.
 
7.20          Place of Business.  The principal place of business of the
Borrower is 1330 Win Hentschel Boulevard, Suite 250, West Lafayette, Indiana
47906. In addition, Collateral is located at the Delphi Property, the
Mississippi Property, 1715 Anderson Avenue, Compton, California 90220 and 3979
Old Linwood  Road, Lexington, North Carolina 27292 (“Linwood”).  Borrower shall
promptly notify the Lender of any change in such locations.  The Borrower will
not remove or permit the Collateral to be removed from such locations without
the prior written consent of the Lender, except as expressly permitted herein
and for Inventory sold and obsolete Collateral removed in the usual and ordinary
course of the Borrower’s business.
 
7.21          Complete Information.  This Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials and information heretofore or contemporaneously herewith
furnished in writing by the Borrower to the Lender for purposes of, or in
connection with, this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of the Borrower to
the Lender pursuant hereto or in connection herewith will be, taken as a whole,
true and accurate in every material respect on the date as of which such
information is dated or certified, and none of such information is or will be
incomplete by omitting to state any material fact necessary to make such
information, taken as a whole, not misleading in light of the circumstances
under which made (it being recognized by the Lender that any projections and
forecasts provided by the Borrower are based on good faith estimates and
assumptions believed by the Borrower to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).
 
 
26

--------------------------------------------------------------------------------

 
 
8.             NEGATIVE COVENANTS.
 
8.1           Indebtedness.  The Borrower shall not, either directly or
indirectly, create, assume, incur or have outstanding any Indebtedness
(including purchase money indebtedness), or become liable, whether as endorser,
guarantor, surety or otherwise, for any debt or obligation of any other Person,
except:
 
(a)           the Obligations;
 
(b)           obligations of the Borrower for taxes, assessments, municipal or
other governmental charges;
 
(c)           obligations of the Borrower for accounts payable not owed to an
Affiliate, other than for money borrowed, incurred in the ordinary course of
business;
 
(d)           obligations existing on the date hereof which are disclosed on the
financial statements referred to in Section 7.9;
 
(e)           Indebtedness for Capital Expenditures incurred after the date of
this Agreement, provided that the aggregate amount of all such Debt outstanding
at any time shall not to exceed THREE HUNDRED THOUSAND AND 00/100 DOLLARS
($300,000.00) in the aggregate in any one calendar year;
 
(f)           in addition to the Indebtedness contemplated by subsection (e)
above, Indebtedness for Capital Expenditures or improvements to the Mississippi
Property that are financed by the State of Mississippi or any state, county,
city or other governmental body, or any department, agency or instrumentality
thereof, but in any event in an amount not to exceed $1,500,000.00 in the
aggregate;
 
(g)           obligations under the Liberty Mutual Letter of Credit in an amount
not to exceed $390,000.00; and
 
(h)           obligations owed to Great America Leasing Corporation relating to
the video and surveillance system at the Mississippi Property.
 
8.2           Encumbrances.  The Borrower shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of the Borrower, whether owned at
the date hereof or hereafter acquired except for Permitted Liens and Permitted
Exceptions.
 
8.3           Investments.  The Borrower shall not, either directly or
indirectly, make or have outstanding any investments (whether through purchase
of stocks, obligations or otherwise) in, or loans or advances to, any other
Person, or acquire all or any substantial part of the assets, business, stock or
other evidence of beneficial ownership of any other Person except:
 
(a)           investments in direct obligations of the United States;
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           investments in certificates of deposit issued by the Lender or any
bank or financial institution with assets greater than ONE HUNDRED MILLION AND
00/100 DOLLARS ($100,000,000.00); or
 
(c)           investments in Prime Commercial Paper (for purposes hereof, Prime
Commercial Paper shall mean short-term unsecured promissory notes sold by large
corporations and rated A-1/P-1 by Standard & Poor’s Ratings Group, a division of
McGraw Hill, Inc., and Moody’s Investment Service, Inc.).
 
8.4           Transfer; Merger.  The Borrower shall not, whether in one
transaction or a series of related transactions, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person without Lender’s prior written consent,
which consent shall not be unreasonably withheld, (b) sell, transfer, convey or
lease all or any substantial part of its assets, except for sales of Inventory
in the ordinary course of business, or (c) sell or assign, with or without
recourse, any Accounts.
 
8.5           Intentionally Deleted.
 
8.6           Intentionally Deleted.
 
8.7           Business Activities; Change of Legal Status; Organizational
Documents.  The Borrower shall not (a) engage in any line of business other than
the businesses engaged in on the date hereof and businesses reasonably related
thereto, (b) change its name, its organizational identification number, if it
has one, its type of organization, its jurisdiction of incorporation or other
legal structure or (c) permit its certificate of incorporation, by-laws or other
formation documents to be amended in any material way (other than in connection
with the authorization or issuance of Capital Securities of the Borrower or to
establish the terms, powers, designations, preferences and relative,
participating, optional or other rights, and the qualifications, restrictions or
limitations thereof, of such Capital Securities) without the prior written
consent of the Lender.
 
8.8           Transactions with Affiliates.  The Borrower shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of the Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower and upon fair and reasonable terms
which are fully disclosed to the Lender (including, but not limited to, through
disclosure in any filings made by the Borrower with the Securities and Exchange
Commission) and are no less favorable to the Borrower than would be obtained in
a comparable arm’s length transaction with a Person that is not an Affiliate of
the Borrower.
 
8.9           Unconditional Purchase Obligations.  The Borrower shall not and
shall not permit any Subsidiary to enter into or be a party to any contract for
the purchase of materials, supplies or other property or services if such
contract requires that payment be made by it regardless of whether delivery is
ever made of such materials, supplies or other property or services.
 
8.10          Cancellation of Debt.  The Borrower shall not cancel any claim or
debt owing to it, except for reasonable consideration or in the ordinary course
of business.
 
 
28

--------------------------------------------------------------------------------

 
 
8.11          Inconsistent Agreements.  The Borrower shall not enter into any
agreement containing any provision which would (a) be violated or breached by
any borrowing by the Borrower hereunder or by the performance by the Borrower of
any of its Obligations hereunder or under any other Loan Document, or (b)
prohibit the Borrower from granting to the Lender a Lien on any of its assets.
 
8.12          Bank Accounts.  The Borrower shall not establish any deposit
operating or other bank accounts unless such account is subject to a Control
Agreement as set forth in Section 6.2 herein.
 
9.           AFFIRMATIVE COVENANTS.
 
9.1           Right of First Refusal.  In the event Borrower obtains a term
sheet or commitment from an alternate financing source to refinance the
Revolving Loans that is satisfactory to Borrower (“Refinance Commitment”),
Borrower shall provide Lender with written notice of the Refinance Commitment
together with a copy of the proposed Refinance Commitment.  Lender shall have
the right, in Lender’s sole discretion, to refinance the Revolving Loans in
accordance with the terms set forth in the Refinance Commitment (“Right of First
Refusal”).  Lender may exercise the Right of First Refusal by sending Borrower
written notice within ten (10) Business Days of Lender’s receipt of the
Refinance Commitment.  If Lender elects not to exercise the Right of First
Refusal, the Right of First Refusal shall be deemed waived and Borrower shall be
permitted to seek said refinancing on the terms contained in the Right of First
Refusal.  If for any reason Borrower fails to timely consummate the refinance of
the Revolving Loans in accordance with the Refinance Commitment, then the Right
of First Refusal shall remain in full force and effect and Borrower shall comply
with the terms of this Section 9.1 with respect to any subsequent term sheet or
commitment for refinancing the Revolving Loans from an alternate financing
source.
 
9.2           Borrower Existence.  The Borrower shall at all times (a) preserve
and maintain its existence and good standing in the jurisdiction of its
formation, (b) preserve and maintain its qualification to do business and good
standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which the Borrower is presently conducting.  If the Borrower does not have an
Organizational Identification Number and later obtains one, the Borrower shall
promptly notify the Lender of such Organizational Identification Number.
 
9.3           Maintain Property.  The Borrower shall at all times maintain,
preserve and keep its plant, properties and Equipment, including, but not
limited to, any Collateral, in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time make all needful and proper
repairs, renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained.  The Borrower shall
permit the Lender to examine and inspect such plant, properties and Equipment,
including, but not limited to, any Collateral, at all reasonable times upon
reasonable prior notice, except in the event of an emergency.
 
 
29

--------------------------------------------------------------------------------

 
 
9.4           Maintain Insurance.  The Borrower shall at all times insure and
keep insured in insurance companies reasonably acceptable to the Lender, all
insurable property owned by it which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.  Prior to
the date of the initial funding of the Revolving Note, the Borrower shall
deliver to the Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained by the Borrower pursuant to this Section
9.4.  All such policies of insurance must be satisfactory to the Lender in
relation to the amount and term of the Obligations and type and value of the
Collateral and assets of the Borrower, shall identify the Lender as lender’s
loss payee and as an additional insured.  In the event the Borrower either fails
to provide the Lender with evidence of the insurance coverage required by this
Section or at any time hereafter shall fail to obtain or maintain any of the
policies of insurance required above, or to pay any premium in whole or in part
relating thereto, then the Lender, without waiving or releasing any obligation
or default by the Borrower hereunder, may at any time (but shall be under no
obligation to so act), obtain and maintain such policies of insurance and pay
such premium and take any other action with respect thereto, which the Lender
deems advisable.  This insurance coverage (i) may, but need not, protect the
Borrower’s interest in such property, including, but not limited to the
Collateral, and (ii) may not pay any claim made by, or against, the Borrower in
connection with such property, including, but not limited to the
Collateral.   The Borrower may later cancel any such insurance purchased by the
Lender, but only after providing the Lender with evidence that the Borrower has
obtained the insurance coverage required by this Section.  The costs of such
insurance obtained by the Lender, through and including the effective date such
insurance coverage is canceled or expires, shall be payable on demand by the
Borrower to the Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by the Lender in connection with the
placement of such insurance.  The costs of such insurance, which may be greater
than the cost of insurance which the Borrower may be able to obtain on its own,
together with interest thereon at the Default Rate and any other charges by the
Lender in connection with the placement of such insurance may be added to the
total Obligations due and owing.
 
9.5           Payment of Taxes and Liabilities.  The Borrower shall pay and
discharge, prior to delinquency and before penalties accrue thereon, all
property and other taxes, and all governmental charges or levies against it or
any of the Collateral, as well as claims of any kind which, if unpaid, could
become a Lien on any of its property; provided that the foregoing shall not
require the Borrower to pay any such tax or charge so long as it shall contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any of the
Collateral, such contest proceedings stay the foreclosure of such Lien or the
sale of any portion of the Collateral to satisfy such claim.
 
9.6           ERISA Liabilities; Employee Plans.  The Borrower shall (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Borrower; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA; including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify the Lender promptly  upon
receipt by the Borrower of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee to administer such Employee Plans; (v) promptly advise
the Lender of the occurrence of any “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), with respect to any such
Employee Plans; and (vi) amend any Employee Plan that is intended to be
qualified within the meaning of Section 401 of the Internal Revenue Code of 1986
to the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in a manner that does not cause
the Employee Plan to lose its qualified status.
 
 
30

--------------------------------------------------------------------------------

 
 
9.7           Financial Statements.  The Borrower shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP consistently applied, and shall furnish
to the Lender or its authorized representatives such information regarding the
business affairs, operations and financial condition of the Borrower, including,
but not limited to:
 
(a)           as soon as available, and in any event, within one hundred twenty
(120) days after the close of each of its fiscal years, a copy of the annual
audited financial statements of the Borrower, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal year
then ended and such other information (including nonfinancial information) as
the Lender may reasonably request, in reasonable detail, prepared and certified
by an independent certified public accountant acceptable to the Lender,
containing an unqualified opinion;
 
(b)           as soon as available, and in any event, within thirty (30) days
following the end of each month, a copy of the internal financial statements of
the Borrower regarding such month, including balance sheet, statement of income
and retained earnings, statement of cash flows for the month then ended and such
other information (including nonfinancial information) as the Lender may
reasonably request, in reasonable detail, prepared and certified as accurate by
the Borrower; and
 
(c)           within ten (10) days after the filing due date each year, a signed
copy of the complete income tax returns filed with the Internal Revenue Service
by the Borrower and prepared by a tax professional reasonably acceptable to
Lender.
 
No material change with respect to such accounting principles shall be made by
the Borrower without giving prior notification to the Lender other than changes
required by GAAP.  The Borrower represents and warrants to the Lender that the
financial statements delivered to the Lender at or prior to the execution and
delivery of this Agreement and to be delivered at all times thereafter
accurately reflect and will accurately reflect, in all material respects, and in
accordance with GAAP, the financial condition of the Borrower.  The Lender shall
have the right at all times during business hours, upon reasonable prior notice
except if an Event of Default exists, in which case no such prior notice shall
be required, to inspect the books and records of the Borrower and make extracts
therefrom.  The Borrower agrees to advise the Lender promptly of any material
adverse change in the financial condition, the operations or any other status of
the Borrower.
 
 
31

--------------------------------------------------------------------------------

 
 
9.8           Supplemental Financial Statements.  The Borrower shall promptly
upon receipt thereof, provide to the Lender copies of interim and supplemental
reports if any, submitted to the Borrower by independent accountants in
connection with any interim audit or review of the books of the Borrower.
 
9.9           Borrowing Base Certificate.  The Borrower shall, at least once
every seven (7) days and concurrently with each request for a Revolving Loan,
deliver to the Lender a Borrowing Base Certificate together with such supporting
documents required by Lender, certified as accurate by the Borrower and
acceptable to the Lender in its sole and absolute discretion.
 
9.10          Aged Accounts Schedule, Aged Accounts Payable.  The Borrower
shall, within fifteen (15) days after the end of each month, deliver to the
Lender (i) an invoice date aging schedule of the Accounts of the Borrower,
listing the name and amount due from each Account Debtor and showing the
aggregate amounts due from (a) 0-30 days, (b) 31-60 days, (c) 61-90 days and (d)
more than 90 days, and certified as accurate by the Borrower and (ii) an aged
schedule of the accounts payable of Borrower listing the name and amount due to
each creditor, and certified as accurate by Borrower.  The foregoing schedules
shall include reconciliations to the general ledger in Borrower’s monthly
financial statement.
 
9.11          Inventory Reports.  The Borrower shall, within fifteen (15) days
after the end of each month or more frequently if requested by Lender, deliver
to the Lender a summary inventory report, certified as accurate by the Borrower,
and within such time as the Lender may specify, such other schedules and reports
as the Lender may require.  In addition, Borrower shall, on or before fifteen
(15) days after the end of each month, deliver to the Lender an inventory report
by stock keeping unit, certified as accurate by the Borrower.
 
9.12          Covenant Compliance Report.  The Borrower shall, within thirty
(30) days after the end of each month, deliver to the Lender a computation in
such detail as the Lender shall specify, showing the state of compliance by the
Borrower with the financial covenants set forth in Section 10, and certified as
accurate by the Borrower.
 
9.13          Audits.  The Borrower shall allow the Lender to conduct field
examinations of the Accounts, Inventory and/or other business operations of the
Borrower, the results of which must be satisfactory to the Lender in the
Lender’s sole and absolute discretion.  All such inspections or audits by the
Lender shall be at Borrower’s sole expense, provided however, that so long as no
Event of Default exists, the Borrower shall not be required to reimburse the
Lender for inspections or audits more frequently than four (4)  times each
fiscal year.
 
9.14          Other Reports.  The Borrower shall, within thirty (30) days prior
to the end of each fiscal year, deliver to Lender projections for the operation
of Borrower’s business for the ensuing fiscal year as Lender shall reasonably
require.  The Borrower shall, within such period of time as the Lender may
specify, deliver to the Lender such other schedules and reports as the Lender
may reasonably require.
 
 
32

--------------------------------------------------------------------------------

 
 
9.15          Collateral Records.  Borrower shall keep full and accurate books
and records relating to the Collateral and shall mark such books and records to
indicate the Lender’s Lien in the Collateral including, without limitation,
placing a legend, in form and content acceptable to the Lender, on all Chattel
Paper created by the Borrower indicating that the Lender has a Lien on such
Chattel Paper.
 
9.16          Notice of Proceedings.  The Borrower shall, promptly after
knowledge thereof shall have come to the attention of any officer of the
Borrower, give written notice to the Lender of all threatened or pending
actions, suits, and proceedings before any court or governmental department,
commission, board or other administrative agency which could, in the
commercially reasonable judgment of Lender reasonably be expected to have a
Material Adverse Effect on the business, property or operations of the Borrower.
 
9.17          Notice of Default.  The Borrower shall, promptly after the
commencement thereof, give notice to the Lender in writing of the occurrence of
an Event of Default or of any event which, with the lapse of time, the giving of
notice or both, would constitute an Event of Default hereunder.
 
9.18          Surveys.  On or before sixty (60) days after the date of the
initial Revolving Loan, Borrower shall provide Lender with the Surveys.
 
9.19          Title Commitment.  On or before April 25, 2012, the Lender shall
have received and approved a commitment for a Lender’s Title Insurance Policy
with respect to the Delphi Property showing no encumbrances against the Delphi
Property other than Permitted Exceptions.  Lender reserves the right to obtain
at Borrower’s cost, a Lender’s Title Insurance Policy with respect to the Delphi
Property.  The failure to satisfy the terms of this Section 9.18 shall
constitute an Event of Default, without any further grace or cure period.
 
9.20          North Carolina Inventory.  On or before ninety (90) days after the
date of the Initial Revolving Loan, Borrower shall cause all Collateral
currently located at Linwood to be relocated to the Delphi Property or such
other location of Borrower acceptable to Lender.  The failure to satisfy the
requirements of this Section 9.20 shall constitute an Event of Default without
any further grace or cure period.
 
10.           FINANCIAL COVENANTS.
 
10.1          Net Income.   The Borrower shall have at each fiscal quarter end,
minimum Net Income as set forth in Exhibit “C” attached hereto and incorporated
herein by reference.
 
10.2          Capital Expenditures.  The Borrower shall not incur expenditures
(including Capitalized Lease Obligations) for the acquisition of fixed assets,
including, but not limited to machinery, Equipment, land and buildings, in an
amount greater than THREE HUNDRED THOUSAND and 00/100 DOLLARS ($300,000.00) in
the aggregate in any one fiscal year.  In addition to the foregoing, the
Borrower shall not incur expenditures for the acquisition of fixed assets,
including, but not limited to machinery, Equipment, land and buildings, or for
improvements to the Mississippi Property that are financed by the State of
Mississippi or any department, agency or instrumentality thereof, in an amount
exceeding $1,500,000 in the aggregate.  In connection with such permitted
Capital Expenditures, the Lender shall promptly subordinate its Liens, and shall
promptly execute and deliver such agreements, documents, mortgages, financing
statements and other writings relating to such subordination, as may be
reasonably requested by the Borrower only as to the specific assets (real or
personal) acquired and/or improvements completed; provided, however, that the
Lender shall be required to subordinate its Liens only to the extent that it
possesses a second-priority Lien following any such subordination on such assets
acquired and improvements completed.
 
 
33

--------------------------------------------------------------------------------

 
 
The failure to satisfy any of the foregoing financial covenants shall constitute
an Event of Default, without any further grace or cure period.


11.           EVENTS OF DEFAULT.
 
The Borrower, without notice or demand of any kind except as specifically set
forth herein, shall be in default under this Agreement upon the occurrence of
any of the following events (each an “Event of Default”).


11.1          Nonpayment of Obligations.  Any amount due and owing on the
Revolving Note or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid within seven (7) days following the date when due,
except that no grace or cure period shall apply to payment of any amounts due on
the Maturity Date.
 
11.2          Misrepresentation.  Any warranty, representation, certificate or
statement in this Agreement, the Loan Documents or any other agreement with the
Lender shall be false in any material respect when made or at any time
thereafter, or if any financial data or any other information now or hereafter
furnished to the Lender by or on behalf of any Obligor shall prove to be false,
inaccurate or misleading in any material respect.
 
11.3          Nonperformance.  Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement
(other than the timely payment of the Obligations as required hereunder or in
the Loan Documents or any other agreement with the Lender or the failure to
comply with any of the financial covenants contained in Section 10 herein) and
such failure to perform or default in performance continues for thirty (30) days
following written notice from Lender to Borrower.
 
11.4          Default under Loan Documents.  A default under any of the other
Loan Documents which continues following the expiration of any applicable grace
and/or cure period, all of which covenants, conditions and agreements contained
therein are hereby incorporated in this Agreement by express reference, shall be
and constitute an Event of Default under this Agreement and any other of the
Obligations.
 
11.5          Default under Other Indebtedness.  Any default by Borrower in the
payment of any Indebtedness for any other obligation beyond any period of grace
provided with respect thereto or in the performance of any other term, condition
or covenant contained in any agreement (including any capital or operating lease
or any agreement in connection with the deferred purchase price of property)
under which any such obligation is created, as a result of which default the
holder of such obligation (or the other party to such other agreement) is
entitled to cause such obligation to become due prior to its stated maturity or
terminate such other agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
11.6          Other Material Obligations.  Any default in the payment when due,
or in the performance or observance of, any material obligation of, or condition
agreed to by, Borrower with respect to any material purchase or lease of goods
or services where such default, singly or in the aggregate with all other such
defaults, may, in the judgment of Lender, reasonably be expected to have a
Material Adverse Effect.
 
11.7          Bankruptcy, Insolvency, etc.  Borrower becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or Borrower applies for, consents to, or acquiesces in
the appointment of a trustee, receiver or other custodian for Borrower or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for Borrower or for a substantial part
of the property of Borrower and is not discharged within sixty (60) days; or any
Bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any Bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is commenced in respect of Borrower, and if such case or proceeding is not
commenced by Borrower, it is consented to or acquiesced in by Borrower, or
remains undismissed for sixty (60) days; or Borrower takes any action to
authorize, or in furtherance of, any of the foregoing.
 
11.8          Judgments.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against Borrower which
is not fully covered by insurance, and which judgment or other process could, in
the reasonable judgment of Lender, reasonably be expected to have a Material
Adverse Effect on the ability of Borrower to perform under this Agreement or the
other Loan Documents.
 
11.9          Change of Management.  If Ronald H. Butler or James M. La Neve
shall at any time cease to be in senior management positions of Borrower and
Borrower fails to appoint a replacement for said party reasonably acceptable to
Lender within ninety (90) days..
 
11.10        Collateral Impairment.  The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien (other than
Permitted Liens) against, any of the Collateral or any collateral under a
separate security agreement securing any of the Obligations and such judgment or
other process shall not have been, within thirty (30) days from the entry
thereof, (i) bonded over to the satisfaction of the Lender and appealed, (ii)
vacated, or (iii) discharged, or the loss, theft, destruction, seizure or
forfeiture, or the occurrence of any material deterioration or impairment of any
of the Collateral or any of the collateral under any security agreement securing
any of the Obligations, or any material decline or depreciation in the value or
market price thereof (whether actual or reasonably anticipated), which causes
the Collateral, in the sole opinion of the Lender acting in good faith, to
become unsatisfactory as to value or character, or which causes the Lender to
reasonably believe that it is insecure and that the likelihood for repayment of
the Obligations is or will soon be impaired, time being of the essence.  The
cause of such deterioration, impairment, decline or depreciation shall include,
but is not limited to, the failure by the Borrower to do any act deemed
reasonably necessary by the Lender to preserve and maintain the value and
collectability of the Collateral.
 
 
35

--------------------------------------------------------------------------------

 
 
11.11        Material Adverse Effect.  The occurrence of any development,
condition or event which has a Material Adverse Effect on the Borrower.
 
12.           REMEDIES.
 
Upon the occurrence of an Event of Default, the Lender shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, or as otherwise provided at law or in
equity.  Without limiting the generality of the foregoing, the Lender may, at
its option upon the occurrence of an Event of Default, declare its commitments
to the Borrower to be terminated and, immediately upon notice to Borrower,
declare all Obligations to be immediately due and payable, all without demand,
notice  (unless otherwise required herein) or further action of any kind
required on the part of the Lender. The Borrower hereby waives any and all
presentment, demand, notice of dishonor, protest, and all other notices (other
than as provided above) and demands in connection with the enforcement of
Lender’s rights under the Loan Documents, and hereby consents to, and waives
notice of release, with or without consideration of any Collateral,
notwithstanding anything contained herein or in the Loan Documents to the
contrary.  In addition to the foregoing:


12.1          Possession and Assembly of Collateral.  The Lender may, without
notice, demand or legal process of any kind, take possession of any or all of
the Collateral (in addition to Collateral of which the Lender already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may enter into any of the Borrower’s premises
where any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and the Lender shall have the right to store
the same in any of the Borrower’s premises without cost to the Lender.  At the
Lender’s request, the Borrower will, at the Borrower’s sole expense, assemble
the Collateral and make it available to the Lender at a place or places to be
designated by the Lender which is reasonably convenient to the Lender and the
Borrower.
 
12.2          Sale of Collateral.  Upon the occurrence of an Event of Default,
the Lender may sell any or all of the Collateral at public or private sale, upon
such terms and conditions as the Lender may deem proper, and the Lender may
purchase any or all of the Collateral at any such sale.  The Lender may apply
the net proceeds, after deducting all costs, expenses, attorneys’ and
paralegals’ fees incurred or paid at any time in the collection, protection and
sale of the Collateral and the Obligations, to the payment of the Revolving Note
and/or any of the other Obligations, returning the excess proceeds, if any, to
the Borrower.  The Borrower shall remain liable for any amount remaining unpaid
after such application, with interest.  Any notification of intended disposition
of the Collateral required by law shall be conclusively deemed reasonably and
properly given if given by the Lender at least ten (10) calendar days before the
date of such disposition.  The Borrower hereby confirms, approves and ratifies
all acts and deeds of the Lender relating to the foregoing, and each part
thereof, and expressly waives any and all claims of any nature, kind or
description which it has or may hereafter have against the Lender or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral.  Upon the occurrence of an Event of Default, the Borrower consents
to releases of the Collateral at any time and to sales of the Collateral in
groups, parcels or portions, or as an entirety, as the Lender shall deem
appropriate.  The Borrower expressly absolves the Lender from any loss or
decline in market value of any Collateral by reason of delay in the enforcement
or assertion or nonenforcement of any rights or remedies under this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
12.3          Standards for Exercising Remedies. To the extent that applicable
law imposes duties on the Lender to exercise remedies in a commercially
reasonable manner, the Borrower acknowledges and agrees that it is not
commercially unreasonable for the Lender (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare Collateral for
disposition or otherwise to complete raw material or work-in-process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against Account Debtors
or other Persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as the Borrower, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, including, without limitation, any warranties of title,
(k) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment Lenders, consultants and other professionals to assist
the Lender in the collection or disposition of any of the Collateral.  The
Borrower acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by the Lender would not
be commercially unreasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section.  Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to the Borrower or to impose any
duties on the Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.
 
12.4          UCC and Offset Rights.  The Lender may exercise, from time to
time, any and all rights and remedies available to it under the UCC or under any
other applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Lender, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including reasonable costs of collection and attorneys’
and paralegals’ fees, and in such order of application as the Lender may, from
time to time, elect, any indebtedness of the Lender to any Obligor, however
created or arising, including, but not limited to, balances, credits, deposits,
accounts or moneys of such Obligor in the possession, control or custody of, or
in transit to the Lender.  The Borrower, on behalf of itself and each Obligor,
hereby waives the benefit of any law that would otherwise restrict or limit the
Lender in the exercise of its right, which is hereby acknowledged, to
appropriate at any time hereafter any such indebtedness owing from the Lender to
any Obligor.
 
 
37

--------------------------------------------------------------------------------

 
 
12.5          Additional Remedies.  Upon the occurrence of an Event of Default,
the Lender shall have the right and power to:
 
(a)           instruct the Borrower, at its own expense, to notify any parties
obligated on any of the Collateral, including, but not limited to, any Account
Debtors, to make payment directly to the Lender of any amounts due or to become
due thereunder, or the Lender may directly notify such obligors of the security
interest of the Lender, and/or of the assignment to the Lender of the Collateral
and direct such obligors to make payment to the Lender of any amounts due or to
become due with respect thereto, and thereafter, collect any such amounts due on
the Collateral directly from such Persons obligated thereon;
 
(b)           enforce collection of any of the Collateral, including, but not
limited to, any Accounts, by suit or otherwise, or make any compromise or
settlement with respect to any of the Collateral, or surrender, release or
exchange all or any part thereof, or compromise, extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;
 
(c)           take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;
 
(d)           extend, renew or modify for one or more periods (whether or not
longer than the original period) the Revolving Note, any other of the
Obligations, any obligation of any nature of any other obligor with respect to
the Revolving Note or any of the Obligations;
 
(e)           grant releases, compromises or indulgences with respect to the
Revolving Note, any of the Obligations, any extension or renewal of any of the
Obligations, any security therefor, or to any other obligor with respect to the
Revolving Note or any of the Obligations;
 
(f)           transfer the whole or any part of securities which may constitute
Collateral into the name of the Lender or the Lender’s nominee without
disclosing, if the Lender so desires, that such securities so transferred are
subject to the security interest of the Lender, and any corporation,
association, or any of the managers or trustees of any trust issuing any of said
securities, or any transfer agent, shall not be bound to inquire, in the event
that the Lender or said nominee makes any further transfer of said securities,
or any portion thereof, as to whether the Lender or such nominee has the right
to make such further transfer, and shall not be liable for transferring the
same;
 
(g)           vote the Collateral;
 
 
38

--------------------------------------------------------------------------------

 
 
(h)           make an election with respect to the Collateral under Section 1111
of the Bankruptcy Code or take action under Section 364 or any other section of
the Bankruptcy Code; provided, however, that any such action of the Lender as
set forth herein shall not, in any manner whatsoever, impair or affect the
liability of the Borrower hereunder, nor prejudice, waive, nor be construed to
impair, affect, prejudice or waive the Lender’s rights and remedies at law, in
equity or by statute, nor release, discharge, nor be construed to release or
discharge, the Borrower, Guarantor or other Person liable to the Lender for the
Obligations; and
 
(i)           at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Lender’s rights
hereunder, under the Revolving Note or under any of the other Obligations.
 
The Borrower hereby ratifies and confirms whatever the Lender may do with
respect to the Collateral and agrees that the Lender shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral except for Lender’s gross negligence or willful
misconduct.


12.6          Attorney-in-Fact.  The Borrower hereby irrevocably makes,
constitutes and appoints the Lender (and any officer of the Lender or any Person
designated by the Lender for that purpose) as the Borrower’s true and lawful
proxy and attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and
stead, with full power of substitution to (i) take such actions as are permitted
in this Agreement, (ii) execute such financing statements and other documents
and to do such other acts as the Lender may require to perfect and preserve the
Lender’s security interest in, and to enforce such interests in the Collateral,
and (iii) upon the occurrence of an Event of Default, carry out any remedy
provided for in this Agreement, including, without limitation, endorsing the
Borrower’s name to checks, drafts, instruments and other items of payment, and
proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrower to that of the Lender, opening all
envelopes addressed to the Borrower and applying any payments contained therein
to the Obligations.  The Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable.  The Borrower hereby ratifies and confirms all that said
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.
 
12.7          No Marshaling.  The Lender shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order.  To the extent that it lawfully
may, the Borrower hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Lender’s rights under this Agreement or under any other instrument creating
or evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Borrower hereby
irrevocably waives the benefits of all such laws.
 
 
39

--------------------------------------------------------------------------------

 
 
12.8          Application of Proceeds.  Subject to the terms of this Agreement,
the Lender will within three (3) Business Days after receipt of cash or solvent
credits from collection of items of payment, proceeds of Collateral or any other
source, apply the whole or any part thereof against the Obligations secured
hereby.  The Lender shall further have the exclusive right to determine how,
when and what application of such payments and such credits shall be made on the
Obligations, and such determination shall be conclusive upon the Borrower.  Any
proceeds of any disposition by the Lender of all or any part of the Collateral
may be first applied by the Lender to the payment of expenses incurred by the
Lender in connection with the Collateral, including reasonable attorneys’ fees
and legal expenses as provided for in Section 13 hereof.
 
12.9          No Waiver.  No Event of Default shall be waived by the Lender
except in writing.  No failure or delay on the part of the Lender in exercising
any right, power or remedy hereunder shall operate as a waiver of the exercise
of the same or any other right at any other time; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of the Lender to exercise
any remedy available to the Lender in any order.  The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity.  The Borrower agrees that in the event that the Borrower fails to
perform, observe or discharge any of its Obligations or liabilities under this
Agreement or any other agreements with the Lender, no remedy of law will provide
adequate relief to the Lender, and further agrees that the Lender shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.
 
13.           MISCELLANEOUS.
 
13.1          Obligations Absolute.  None of the following shall affect the
Obligations of the Borrower to the Lender under this Agreement or the Lender’s
rights with respect to the Collateral:
 
(a)           acceptance or retention by the Lender of other property or any
interest in property as security for the Obligations;
 
(b)           release by the Lender of all or any part of the Collateral or of
any party liable with respect to the Obligations;
 
(c)           release, extension, renewal, modification or substitution by the
Lender of the Revolving Note, or any note evidencing any of the Obligations, or
the compromise of the liability of any Obligor for the Obligations; or
 
(d)           failure of the Lender to resort to any other security or to pursue
the Borrower or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.
 
13.2          Entire Agreement.  This Agreement and the other Loan Documents (i)
are valid, binding and enforceable against the Obligors and the Lender in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties;
and (iii) are the final expression of the intentions of the Obligors and the
Lender.  No promises, either expressed or implied, exist between the Obligors
and the Lender, unless contained herein.  This Agreement, together with the
other Loan Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Agreement and the other Loan Documents.  This Agreement and
the other Loan Documents are the result of negotiations among the Lender, the
Borrower and the other parties thereto, and have been reviewed (or have had the
opportunity to be reviewed) by counsel to all such parties, and are the products
of all parties.  Accordingly, this Agreement and the other Loan Documents shall
not be construed more strictly against the Lender merely because of the Lender’s
involvement in their preparation.
 
 
40

--------------------------------------------------------------------------------

 
 
13.3          Amendments; Waivers.  No amendment, modification or termination of
any provision of this Agreement or of the Loan Documents shall in any event be
effective unless the same shall be in writing and signed by the Lender and the
Borrower.  No discharge, waiver or consent to any departure by the Borrower
under this Agreement or any of the Loan Documents, shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
13.4          WAIVER OF DEFENSES.  TO THE EXTENT PERMITTED BY LAW, THE BORROWER
WAIVES EVERY PRESENT AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT),
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE LENDER IN ENFORCING THIS AGREEMENT.  THE
BORROWER WAIVES ANY IMPLIED COVENANT OF GOOD FAITH AND RATIFIES AND CONFIRMS
WHATEVER THE LENDER MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.
 
13.5          FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL, IN THE LENDER’S SOLE DISCRETION, BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.  THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE.  THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 
 
41

--------------------------------------------------------------------------------

 
 
13.6          WAIVER OF JURY TRIAL.  THE LENDER AND THE BORROWER, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE REVOLVING NOTE OR ANY OF THE
OTHER OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH THE LENDER AND THE BORROWER ARE ADVERSE
PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO THE BORROWER.
 
13.7          Assignability.  The Lender may at any time assign the Lender’s
rights in this Agreement, the other Loan Documents, the Obligations, or any part
thereof and transfer the Lender’s rights in any or all of the Collateral and the
Lender thereafter shall be relieved from all liability with respect to such
Collateral.  Lender will give Borrower written notice of any such
assignment.  In addition, the Lender may at any time sell one or more
participations in the Revolving Loans.  The Borrower may not sell or assign this
Agreement, or any other agreement with the Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of the
Lender.  This Agreement shall be binding upon the Lender and the Borrower and
their respective legal representatives and successors.  All references herein to
the Borrower shall be deemed to include any successors, whether immediate or
remote.  In the case of a joint venture or partnership, the term “Borrower”
shall be deemed to include all joint venturers or partners thereof, who shall be
jointly and severally liable hereunder.
 
13.8          Confidentiality.  The Borrower and the Lender hereby agree and
acknowledge that any and all information relating to the Borrower which is (i)
furnished by the Borrower to the Lender (or to any Affiliate of the Lender), and
(ii) non-public, confidential or proprietary in nature, shall be kept
confidential by the Lender or such Affiliate in accordance with applicable law,
provided, however, that such information and other credit information relating
to the Borrower may be distributed by the Lender or such Affiliate to the
Lender’s or such Affiliate’s directors, officers, employees, attorneys,
affiliates, auditors and regulators, and upon the order of a court or other
governmental agency having jurisdiction over the Lender or such Affiliate, to
any other party.  The Borrower and the Lender further agree that this provision
shall survive the termination of this Agreement.
 
13.9          Binding Effect.  This Agreement shall become effective upon
execution and delivery by the Borrower and the Lender.  If this Agreement is not
dated or contains any blanks when executed by the Borrower, the Lender is hereby
authorized, without notice to the Borrower, to date this Agreement as of the
date when it was executed by the Borrower, and to complete any such blanks
according to the terms upon which this Agreement is executed.
 
13.10        Governing Law.  This Agreement, the Loan Documents and the
Revolving Note shall be delivered and accepted in and shall be deemed to be
contracts made under and governed by the internal laws of the State of Illinois
(but giving effect to federal laws applicable to national lenders), and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State, except that any
exercise by Lender of its remedies under this Agreement pertaining to the
Collateral shall be conducted in accordance with the applicable UCC and the
other laws of the state where the Collateral is located.
 
 
42

--------------------------------------------------------------------------------

 
 
13.11        Enforceability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
13.12        Survival of Borrower Representations.  All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Lender, be deemed material and relied
upon by the Lender and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Revolving Note, and shall be
deemed to be continuing representations and warranties until such time as the
Borrower has fulfilled all of its Obligations to the Lender, and the Lender has
been paid in full.  The Lender, in extending financial accommodations to the
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.
 
13.13        Extensions of Lender’s Commitment and Revolving Note.  This
Agreement shall secure and govern the terms of any extensions or renewals of the
Lender’s commitment hereunder and the Revolving Note pursuant to the execution
of any modification, extension or renewal note executed by the Borrower and
accepted by the Lender in its sole and absolute discretion in substitution for
the Revolving Note.
 
13.14        Time of Essence.  Time is of the essence in making payments of all
amounts due the Lender under this Agreement and in the performance and
observance by the Borrower of each covenant, agreement, provision and term of
this Agreement.
 
13.15        Communication.  The Lender is hereby authorized to rely upon and
accept as an original any communication which is sent to the Lender by
facsimile, or electronic transmission (each, a “Communication”) which the Lender
in good faith believes has been signed by Borrower and has been delivered to the
Lender by a properly authorized representative of the Borrower, whether or not
that is in fact the case. Notwithstanding the foregoing, the Lender shall not be
obligated to accept any such Communication as an original and may in any
instance require that an original document be submitted to the Lender in lieu
of, or in addition to, any such Communication.
 
13.16        Notices.  Except as otherwise provided herein, the Borrower waives
all notices and demands in connection with the enforcement of the Lender’s
rights hereunder.  All notices, requests, demands and other communications
provided for hereunder shall be in writing, sent by certified or registered
mail, postage prepaid, by facsimile, telegram or delivered in person, and
addressed as follows:
 
 
43

--------------------------------------------------------------------------------

 
 

 
If to the Borrower:
CHROMCRAFT REVINGTON, INC.
   
1330 Win Hentschel Boulevard, Suite 250
   
West Lafayette, Indiana  47906
   
Attention: James M. La Neve,
   
   Vice President and Chief Financial
   
Officer




 
With a copy to:
KRIEG DEVAULT LLP
   
One Indiana Square, Suite 2800
   
Indianapolis, Indiana  46204
   
Attention:  Nicholas J. Chulos, Esq.




 
If to the Lender:
GIBRALTAR BUSINESS CAPITAL, LLC
   
400 Skokie Boulevard, Suite 375
   
Northbrook, Illinois 60062
   
Attention:  Scott Winicour
   
Chief Operating Officer




 
With a copy to:
ROBBINS, SALOMON & PATT, LTD.
   
180 North LaSalle Street, Suite 3300
   
Chicago, Illinois 60601
   
Attention:  Andrew M. Sachs, Esq.



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier.  No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.


13.17        Release of Claims Against Lender.  In consideration of the Lender
making the Revolving Loans, the Borrower and all other Obligors do each hereby
release and discharge the Lender of and from any and all claims, harm, injury,
and damage of any and every kind, known or unknown, legal or equitable, which
any Obligor may have against the Lender from the date of their respective first
contact with the Lender until the date of this Loan Agreement, including any
claim arising from any reports (environmental reports, surveys, appraisals,
etc.) prepared by any parties hired or recommended by the Lender.  The Borrower
and all other Obligors confirm to Lender that they have reviewed the effect of
this release with competent legal counsel of their choice, or have been afforded
the opportunity to do so, prior to execution of this Agreement and the Loan
Documents and do each acknowledge and agree that the Lender is relying upon this
release in extending the Revolving Loans to the Borrower.
 
13.18        Costs, Fees and Expenses.  The Borrower shall pay or reimburse the
Lender for all reasonable actual out of pocket costs, fees and expenses incurred
by the Lender or for which the Lender becomes obligated in connection with the
negotiation, preparation, consummation, administration, collection of the
Obligations or enforcement of this Agreement,  the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), or during any workout, restructuring or negotiations in respect
thereof, including reasonable consultants’ fees and attorneys’ fees and time
charges of counsel to the Lender, plus costs and expenses of such attorneys or
of the Lender; search fees, costs and expenses; and all taxes payable in
connection with this Agreement or the other Loan Documents, whether or not the
transaction contemplated hereby shall be consummated.  In furtherance of the
foregoing, the Borrower shall pay any and all stamp and other taxes, UCC search
fees, title, survey and filing fees, a UCC policy of insurance issued by a title
insurance company acceptable to Lender and other costs and expenses in
connection with the execution and delivery of this Agreement, any Note and the
other Loan Documents to be delivered hereunder, and agrees to save and hold the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and
expenses.  That portion of the Obligations consisting of costs, expenses or
advances to be reimbursed by the Borrower to the Lender pursuant to this
Agreement or the other Loan Documents which are not paid on or prior to the date
hereof shall be payable by the Borrower to the Lender on demand.  If at any time
or times hereafter the Lender: (a) employs counsel for advice or other
representation (i) with respect to this Agreement or the other Loan Documents,
(ii) to represent the Lender in any litigation, contest, dispute, suit or
proceeding or to commence, defend, or intervene or to take any other action in
or with respect to any litigation, contest, dispute, suit, or proceeding
(whether instituted by the Lender, the Borrower, or any other Person) in any way
or respect relating to this Agreement, the other Loan Documents or the
Borrower’s business or affairs, or (iii) to enforce any rights of the Lender
against the Borrower or any other Person that may be obligated to the Lender by
virtue of this Agreement or the other Loan Documents; (b) takes any action to
protect, collect, sell, liquidate, or otherwise dispose of any of the
Collateral; and/or (c) attempts to or enforces any of the Lender’s rights or
remedies under the Agreement or the other Loan Documents, the reasonable actual
out of pocket costs and expenses incurred by the Lender in any manner or way
with respect to the foregoing, shall be part of the Obligations, payable by the
Borrower to the Lender on demand.  Notwithstanding the foregoing or anything to
the contrary contained elsewhere in this Agreement, the Borrower shall not be
obligated or required to make any payment pursuant to this Section for any
breach by the Lender of this Agreement or any of the other Loan Documents.
 
 
44

--------------------------------------------------------------------------------

 
 
13.19        Indemnification.  The Borrower agrees to defend (with counsel
satisfactory to the Lender), protect, indemnify, exonerate and hold harmless
each Indemnified Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and distributions of any kind or nature (including the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto), which may be
imposed on, incurred by, or asserted against, any Indemnified Party (whether
direct, indirect or consequential and whether based on any federal, state or
local laws or regulations, including securities laws, Environmental Laws,
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including the making or issuance and management of the
Revolving Loans, the use or intended use of the proceeds of the Revolving Loans,
the enforcement of the Lender’s rights and remedies under this Agreement, the
Loan Documents, any Revolving Note, any other instruments and documents
delivered hereunder, or under any other agreement between the Borrower and the
Lender; provided, however, that the Borrower shall not have any obligations
hereunder to any Indemnified Party with respect to matters determined by a court
of competent jurisdiction by final and nonappealable judgment to have been
caused by or resulting from the willful misconduct or gross negligence of such
Indemnified Party. To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, the Borrower shall satisfy such undertaking to the maximum extent
permitted by applicable law.  Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and failing prompt payment, together with interest thereon at
the Default Rate from the date incurred by each Indemnified Party until paid by
the Borrower, shall be added to the Obligations of the Borrower and be secured
by the Collateral.  The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.  Notwithstanding the foregoing or anything to the contrary contained
elsewhere in this Agreement, the Borrower shall not be obligated or required to
make any payment or provide an indemnification pursuant to this Section for any
breach by an Indemnified Party of this Agreement or any of the other Loan
Documents.
 
 
45

--------------------------------------------------------------------------------

 
 
13.20        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees of the
Lender, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
 
13.21        Customer Identification - USA Patriot Act Notice.  The Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Lender’s policies and practices, the Lender is required to
obtain, verify and record certain information and documentation that identifies
the Borrower, which information includes the name and address of the Borrower
and such other information that will allow the Lender to identify the Borrower
in accordance with the Act.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
46

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower and the Lender have executed this Loan and
Security Agreement as of the date first above written.



 
CHROMCRAFT REVINGTON, INC.,
a Delaware corporation
       
By:
/s/ James M. La Neve  
Name:
James M. La Neve  
Title:
VP and CFO




 
Agreed and accepted:
       
GIBRALTAR BUSINESS CAPITAL, LLC,
 
a Delaware limited liability company
       
By:
/s/ Darren Latimer  
Name:
Darren Latimer  
Title:
CEO

 
 
47

--------------------------------------------------------------------------------